      Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 1 of 86




                    UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF PENNSYLVANIA

MARIA BATAN and CLEMENTE BATAN,
                                         Case No. ________________
Derivatively on Behalf of HEALTHCARE
SERVICES, GROUP, INC.,

                 Plaintiffs,
                                         JURY TRIAL DEMANDED
v.

THEODORE WAHL, MICHAEL E. McBRYAN,
DANIEL P. McCARTNEY, JOHN C. SHEA, and
MATTHEW J. McKEE,

                 Defendants,

     -and-

HEALTHCARE SERVICES GROUP, INC.,

                 Nominal Defendant.

             VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
              Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 2 of 86




                                                      TABLE OF CONTENTS

I.         SUMMARY OF THE ACTION .......................................................................................... 1
II.        JURISDICTION AND VENUE .......................................................................................... 4
III.       PARTIES ............................................................................................................................. 5
      A.      Plaintiffs ........................................................................................................................... 5
      B.      Nominal Defendant .......................................................................................................... 5
      C.      Director Defendants ......................................................................................................... 6
      D.      Non-Defendant Directors ................................................................................................. 6
      E.      Executive Defendants ....................................................................................................... 7
IV.        BACKGROUND ................................................................................................................. 7
      A.      HCSG’s Business ............................................................................................................. 7
      B.      HCSG’s Operational Management and Reporting Systems .......................................... 11
      C.      Significance of EPS and Quarterly Consensus Estimates .............................................. 12
V.         INTERNAL COMPANY OPERATIONS ALLEGED IN THE SECURITIES ACTION
           PER CONFIDENTIAL WITNESSES ............................................................................... 14
VI.        MATERIALLY FALSE AND MISLEADING STATEMENTS AND OMISSIONS ..... 24
VII.       THE TRUTH EMERGES .................................................................................................. 69
VIII. THE SEC’S INVESTIGATION AND THE SECURITIES ACTION REPRESENT
      SIGNIFICANT LOSSES FOR THE COMPANY ............................................................ 72
IX.        DERIVATIVE AND DEMAND REFUSED ALLEGATIONS........................................ 74
X.         CLAIMS FOR RELIEF ..................................................................................................... 78
      COUNT 1 (Derivatively Against the Individual Defendants for Breach of Fiduciary Duties) 78
      COUNT II (Derivatively Against the Individual Defendants for Unjust Enrichment) ............ 80
      COUNT III (Derivatively Against the Individual Defendants for Abuse of Control) ............. 80
      COUNT IV (Derivatively Against the Individual Defendants
        for Waste of Corporate Assets) ........................................................................................... 81
XI.        PRAYER FOR RELIEF .................................................................................................... 81
XII.       JURY DEMAND ............................................................................................................... 82




                                                                          i
             Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 3 of 86




        Plaintiffs Maria Batan and Clemente Batan (“Plaintiffs”), by their attorneys, respectfully

submit this Verified Shareholder Derivative Complaint for the benefit of Nominal Defendant

Healthcare Services Group, Inc. (“HCSG” or the “Company”), against certain members of its

Board of Directors (the “Board”) and executive officers (collectively, the “Individual

Defendants”), seeking to remedy the Individual Defendants’ breaches of fiduciary duties and false

and misleading statements made in violation of the Securities Exchange Act of 1934 (the

“Exchange Act”).      Plaintiffs make these allegations upon personal knowledge as to those

allegations concerning Plaintiffs and, as to all other matters, upon information and belief based on

the investigation of undersigned counsel, which includes the review and analysis of: (a) public

filings made by HCSG with the United States Securities and Exchange Commission (“SEC”); (b)

press releases and other publications disseminated by HCSG and other non-parties; (c) press

releases, public letters, and other publicly disseminated information regarding investigations into

the Company by the SEC; (d) the proceedings of a related pending securities fraud class action

filed against the Company in this District, captioned Koch v. Healthcare Services Group, Inc., No.

2:19-cv-01227 (the “Securities Action”); and (e) other publicly available information concerning

HCSG and the Individual Defendants.

I.      SUMMARY OF THE ACTION

        1.       This is a shareholder derivative action on behalf of Nominal Defendant HCSG,

brought pursuant to 231 Pa. Code §1506.

        2.       HCSG provides outsourced housekeeping and dining services to long-term and

post-acute healthcare facilities in the United States. The Company’s customers include over 3,000

facilities, such as nursing homes, assisted living facilities, skilled nursing facilities, rehabilitation

centers, and psychiatric hospitals.




                                                   1
             Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 4 of 86




        3.       Theodore Wahl (“Wahl”) and John C. Shea (“Shea”) engaged in a long-term

scheme to make it appear that the Company met or exceeded analysts’ consensus estimates for the

Company’s earnings per share (“EPS”), a key financial metric relied upon by shareholders as an

indicator of a company’s profitability.

        4.       In March 2017, investment analyst Monocle Accounting Research (“Monocle”)

issued a report (the “Monocle Report”) revealing that the Company had manipulated its reported

EPS in the last 44 consecutive quarters.

        5.       According to the Monocle Report, HCSG had improperly rounded up EPS results

during each of these quarters. The Monocle Report further noted that, statistically, if the odds of

rounding up EPS are the same as rounding down EPS, HCSG’s financial results would be

equivalent to a coin-flip coming up heads 44 times in a row, the odds of which amount to a

staggering 1 in 17.6 trillion.

        6.       In November 2017, the SEC initiated an early-stage investigation, termed a “Matter

Under Inquiry” (“MUI”), into HCSG’s manipulation of EPS.

        7.       In March 2018, the SEC opened a formal investigation into the Company’s EPS

reporting practices, starting a “Formal Order of Investigation,” and issuing a subpoena to the

Company.

        8.       However, the Individual Defendants continued to conceal their EPS scheme,

including the SEC’s investigation, from shareholders. The Company continues to publicly assert

that there was no pending investigation into the Company or its practices, including in filings made

with the SEC through at least December 31, 2018. The Individual Defendants further concealed

that in the fourth quarter of 2018, the Company had authorized its outside counsel to conduct an




                                                 2
             Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 5 of 86




internal investigation into the matters related to the SEC subpoena, under the direction of the

Company’s Audit Committee.

        9.       Finally, on March 4, 2019, HCSG revealed that the SEC had been investigating the

Company’s EPS calculations and practices for approximately 16 months. The Company further

disclosed that, during the fourth quarter of 2018, it had retained and authorized outside counsel to

conduct an internal investigation under the direction of the Company’s Audit Committee into

matters related to the SEC’s March 2018 subpoena. HCSG announced that it would delay the

filing of its annual report on Form 10-K due to the ongoing investigation.

        10.      The Company has since acknowledged that the SEC investigation, which had

already cost the Company millions in legal expenses and additional fees to an auditing firm for

forensic services, “could result in sanctions or penalties” and “could adversely affect or cause

variability in our financial results.”

        11.      On March 22, 2019, the Securities Action was filed against the Company,

representing an unknown amount of additional costs and expenses. The Company has taken an

overall reserve accrual of over $30 million, and has not disclosed the portion of the accrual for

which it has reserved for damages relating to the Securities Action.

        12.      On October 11, 2019, Plaintiffs sent a demand letter to the Board demanding that

the Company take action to redress the foregoing wrongdoing (the “Demand Letter”). In the

Demand Letter, Plaintiffs demanded that the Board, inter alia, appoint a Special Committee to

investigate the foregoing EPS scheme; reform the Company’s claw-back policies and insider

trading policies; create an independent subcommittee of the Board entrusted with overseeing

certain corporate governance reforms demanded by Plaintiffs; and either replace one current Board




                                                 3
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 6 of 86




member with an independent member of the Board or add two new Board members to the

Company’s existing Board.

       13.     The Company’s Board has not, to date, responded to the Demand Letter. To

Plaintiffs’ knowledge and belief, the Board has neither appointed a special litigation committee to

consider litigation against the Individual Defendants, nor commenced an action against the

Individual Defendants for the claims identified in the Demand Letter. Plaintiffs submit that, under

15 PA Const. Stat. §1781(a)(1), Plaintiffs therefore have the right to maintain this action to enforce

the rights of the Company.

       14.     On April 24, 2020, the Court denied a motion to dismiss filed by the defendants in

the Securities Action. The Individual Defendants’ wrongful conduct has already caused the

Company to incur millions of dollars in costs related to the SEC’s investigation of its EPS

recording practices, the Company’s own internal investigation, as well as costs incurred in

defending and/or in potential settlement of the Securities Action. In addition, the Individual

Defendants’ breaches of their fiduciary duties have caused reputational harm to the Company and

has exposed HCSG to potential sanctions and penalties by the SEC, as well as unknown potential

additional damages, as a result of the Securities Action.

II.    JURISDICTION AND VENUE

       15.     This Court has diversity jurisdiction pursuant to 28 U.S.C. §1332. Plaintiffs and

Defendants are citizens of different states and the amount in controversy exceeds the sum of

$75,000, inclusive of interest and costs.

       16.     This Court has jurisdiction over each defendant named herein because each

defendant is either an individual or corporation that has sufficient minimum contacts with this

District to render the exercise of jurisdiction by the Court permissible under traditional notions of




                                                  4
          Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 7 of 86




fair play and substantial justice. In addition, Nominal Defendant HCSG is incorporated in,

maintains its principal executive offices in, and conducts business within, this District, through

which the Individual Defendants had continuous and systemic contacts within this District.

        17.     Venue is proper in this Court in accordance with 28 U.S.C. §1391 because (i)

HCSG is incorporated in this State; (ii) HCSG maintains it principal place of business in this

District; (iii) a substantial portion of the transactions and wrongs complained of herein, including

the Individual Defendants’ primary participation in the wrongful acts detailed herein, occurred in

this District; and (iv) the Individual Defendants have engaged in numerous activities that have had

an effect in this District.

III.    PARTIES

        A.      Plaintiffs

        18.     Plaintiffs Maria Batan and Clemente Batan are HCSG shareholders and have

continuously held HCSG stock since at least July 2007. Plaintiffs will fairly and adequately

represent HCSG’s interests in this action.

        B.      Nominal Defendant

        19.     Nominal Defendant Healthcare Services Group, Inc., is a Pennsylvania corporation

headquartered at 3220 Tillman Drive, Suite 300, Bensalem, PA 19020.               HCSG provides

management, administrative, and operating expertise and services to the housekeeping, laundry,

linen, facility maintenance, and dietary service departments of healthcare facilities. HCSG

services nursing homes, retirement complexes, rehabilitation centers, and hospitals throughout the

United States and is the largest provider of housekeeping and laundry management services to the

long-term care industry in the United States.




                                                 5
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 8 of 86




        C.    Director Defendants

        20.   Defendant Theodore Wahl (“Wahl”) is a current HCSG director and has been since

2011. Wahl is Defendant Daniel P. McCartney’s (“McCartney”) son-in-law, and succeeded

McCartney to become HCSG’s President and CEO in May 2015. Wahl has also served as HCSG’s

President and Chief Operating Officer (“COO”) from April 2012 through April 2015. Prior to

these positions, Wahl also served in various other senior executive positions at HCSG, including

Executive Vice President, Vice President of Finance, and various senior management positions.

As HCSG’s public filings state, Wahl has “financial expertise,” including expertise gained during

his time as a senior manager with the Transaction Advisory Group at Ernst & Young LLP.

        21.   Defendant Michael E. McBryan (“McBryan”) is a current HCSG director and has

been since 2011.

        D.    Non-Defendant Directors

        22.   Robert L. Frome (“Frome”) is a current HCSG director and has been since 1983.

        23.   John M. Briggs (“Briggs”) is a current HCSG director and has been since 1993.

        24.   Dino D. Ottaviano (“Ottaviano”) is a current HCSG director and has been since

2007.

        25.   Diane S. Casey (“Casey”) is a current HCSG director and has been since 2011.

        26.   John J. McFadden (“McFadden”) is a current HCSG director and has been since

2012.

        27.   Jude Visconto (“Visconto”) is a current HCSG director and has been since 2015.

        28.   Daniela Castagnino (“Castagnino”) is a current HCSG director and has been since

2018.

        29.   Laura Grant (“Grant”) is a current HCSG director and has been since 2020.




                                               6
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 9 of 86




       E.      Executive Defendants

       30.     Defendant Daniel P. McCartney founded HCSG in 1976 and served as the

Company’s Chairman of the Board from 1977 until May 31, 2017. McCartney also served as the

Chief Executive Officer (“CEO”) of HCSG until May 2015, when he was succeeded by his son-

in-law, Defendant Wahl. Despite McCartney’s official retirement from both HCSG executive and

Board positions as of May 31, 2017, McCartney continues to have an unofficial leadership role at

the Company in his capacity as “Chairman Emeritus” of HCSG.

       31.     Defendant John C. Shea, MBA, CPA, has served as the Company’s Executive Vice

President and Chief Financial Officer (“CFO”) since April 2012. Shea joined the Company in

2009 as the Director of Regulatory Reporting. Before becoming HCSG’s CFO, Shea also served

as the Company’s Chief Accounting Officer, Vice President of Finance, and Secretary. Shea has

a long history of sophisticated financial expertise, having previously worked as a senior manager

in the Transaction Advisory Group at Ernst & Young LLP. Shea is also a personal friend of the

McCartney family.

       32.     Defendant Matthew J. McKee, MBA (“McKee”) joined HCSG in 2004 and serves

as the Company’s Chief Communication Officer.           Defendant McKee is the son-in-law of

Defendant McCartney and brother-in-law of Defendant Wahl.

IV.    BACKGROUND

       A.      HCSG’s Business

       33.     HCSG was incorporated in 1976. HCSG provides management, administrative,

and operating expertise and services to the housekeeping, laundry, linen, facility maintenance, and

dietary service departments of healthcare facilities, including nursing homes, retirement

complexes, rehabilitation centers, and hospitals located throughout the United States. HCSG




                                                7
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 10 of 86




purports to be the largest provider of housekeeping and laundry management services in the long-

term care industry in the United States, providing service to over 3,000 facilities throughout the

continental United States.

       34.     HCSG manages its operations under two segments: Housekeeping (consisting of

housekeeping, laundry, linen, and other services) and Dietary (consisting of dietary department

services). The Company’s two segments serve the same customer base and share many operational

similarities, but are managed separately due to the fact that the services are rendered under discrete

contracts and require different types of expertise and professional management personnel.

       35.     The Housekeeping segment includes the management of customers’ housekeeping

departments, which duties include the cleaning, disinfecting, and sanitizing of resident rooms and

common areas of facilities, as well as the laundering and processing of bed linens, uniforms,

residents’ personal clothing, and other assorted linen items utilized at HCSG customers’ facilities.

HCSG typically trains on-site managers to supervise and train personnel and coordinate

housekeeping services with other facility support functions. HCSG management personnel also

oversee the execution of various cost and quality control procedures, including continuous training

and employee evaluation, and on-site testing for infection control.

       36.     The Dietary segment includes managing customers’ dietary departments, which are

principally responsible for food purchasing, meal preparation, and professional dietitian services,

which include the development of menus that meet the dietary needs of residents. HCSG provides

regular support through a District Manager, with on-site management responsible for all daily

dietary department activities. The Company also offers clinical consulting services to its dietary

customers, which may be provided as a stand-alone service, or bundled with other dietary

department services. Upon beginning services, HCSG is also typically responsible for hiring and




                                                  8
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 11 of 86




training employees previously employed by a customer facility and assigning on-site managers to

supervise and coordinate dietary and other support functions. HCSG management personnel also

oversee the execution of various cost and quality-control procedures including continuous training

and employee evaluation.

       37.     The Dietary segment currently serves approximately 1,500 dining facilities,

compared to more than 3,500 facilities served for Housekeeping. Housekeeping accounted for a

majority of the Company’s revenues in prior years, including as high as 66% of revenue according

to the Company’s Fiscal Year 2013 Form 10-K filed with the SEC on February 21, 2014.

However, Dietary has accounted for more revenue for the Company in recent years, with Dietary

currently making up about half of total revenues according to the Company’s Fiscal Year 2020

Form 10-K filed with the SEC on February 25, 2021.

       38.     HCSG’s purported growth and profit strategy focused on obtaining service

agreements with new clients, providing new services to existing clients, obtaining modest price

increases on client service agreements, and maintaining internal cost-reduction strategies. In

addition, it was important for the Company to provide a sufficient quality of services to its

customers so that current customers would both renew contracts with HCSG and refrain from

terminating them. HCSG’s contracts typically have one-year terms and contain liberal cancellation

terms, allowing either party to terminate the agreement with 30 to 90 days’ notice, after an initial

60- to 120-day service agreement period.

       39.     HCSG has disclosed the following with respect to potential revenue growth and

maintaining its customer base:

       The primary economic factor in acquiring new customers is our ability to
       demonstrate the cost-effectiveness of our services, because many of our
       customers’ revenues are generally highly reliant on Medicare and Medicaid
       reimbursements. Therefore, our customers’ economic decision-making is driven



                                                 9
        Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 12 of 86




       significantly by their reimbursement funding rate structure and the financial impact
       on their reimbursement as a result of engaging us for the respective services. The
       primary operational factor is our ability to demonstrate to potential customers the
       benefits of being relieved of the administrative and operational challenges related
       to the day-to-day management of their housekeeping and dietary operations. In
       addition, we must be able to assure new customers that we can improve the quality
       of service that they are providing to their residents. We believe the factors
       discussed above are equally applicable to each of our segments with respect to
       acquiring new customers and increasing revenues.

Healthcare Servs. Grp., Annual Report (Form 10-K) at 21 (Feb. 25, 2021) (emphasis added).

       40.     As a result, it was critical for the Company’s growth for Defendants to monitor and

control HCSG’s expenses – particularly, labor and supply costs. For the Housekeeping segment,

operating performance was overwhelmingly impacted by labor costs, which management analyzed

as a percentage of revenues in order to normalize and evaluate such costs to reflect changes in the

Company’s growth. Labor costs accounted for approximately 81% of Housekeeping revenues in

FY 2014; 80% of Housekeeping revenues in FY 2015; 80.2% of Housekeeping revenues in FY

2016; 80.1% of Housekeeping revenues in FY 2017; and 78.8% of Housekeeping revenues in FY

2018. While labor costs comprise a smaller proportion of expenses for the Dietary segment, they

still constitute a majority of the Company’s expenses, accounting for 51% of Dietary revenues in

FY 2014; 53% of Dietary revenues in FY 2015; 53.8% of Dietary revenues in FY 2016; 56.6% of

Dietary revenues in FY 2017; and 57.2% of Dietary revenues in FY 2018.

       41.     The Individual Defendants manipulated the primary driver of the Company’s

expenses – labor costs – to materially alter the Company’s reported EPS. The Individual

Defendants failed to include actual labor costs to falsely project additional profitability,

manipulating expenses and thereby releasing false and misleading statements to shareholders.

       42.     HCSG has historically been a middle-to-low margin business. As such, even small

differences in net income could result in material changes to the Company’s EPS. For instance, a

reduction in the Company’s net income by just $62,000 in Q4 2016 would have had the effect of


                                                10
           Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 13 of 86




shaving eight one-hundredths of a cent off HCSG’s EPS, resulting in a rounding-down of reported

EPS and causing the Company to miss EPS targets by a penny. As a result, the Individual

Defendants were able to meet analysts’ EPS target by “reducing” labor costs at each of the facilities

serviced by HCSG by an average of less than $21 at each facility per quarter. Alternatively, the

Individual Defendants could have achieved the same result by directing any one of their regional

managers to direct their 500 hourly employees to work one and a half days less per quarter. The

Individual Defendants did engage in such, and likely other, manipulations of labor cost to achieve

the statistically improbable EPS performance reported in the financial statements challenged

herein.

          B.    HCSG’s Operational Management and Reporting Systems

          43.   HCSG’s operational reporting system manages individual facility-level operations

at a “district” level (with approximately 8-12 facilities in each district). Each district reports up to

both “regional” and “divisional” levels that, in turn, report up to the main “corporate” level at the

Company’s headquarters in Bensalem, Pennsylvania. The reporting link between the Company’s

Divisional Vice Presidents at the “divisional” level, and senior management, including the

Individual Defendants and other personnel at the “corporate” level, is a crucial interface at the

Company. As each of the Company’s Annual Forms 10-K from fiscal years 2001 through 2015

note, with regard to HCSG’s “Operational Management Structure,” the purpose of these reporting

lines was to “contain or control certain housekeeping, laundry, linen, facility maintenance and

dietary service costs on a continuing basis.”

          44.   Since at least April 2012, family members of Defendants McCartney, Wahl, and

McKee (who are themselves related to each other) held senior-level positions at the Company,

including Division Vice President roles. These individuals include Kevin P. McCartney, the




                                                  11
          Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 14 of 86




brother of Defendant McCartney, who began working for the Company in 1998; Stephen Newns,

the brother-in-law of Defendant McCartney and Bryan McCartney, who joined the Company in

1995; and James R. Bleming, the brother-in-law of Bryan McCartney, who joined the Company

in 1992. As a result of these familial connections, Defendants McCartney, Wahl, and McKee had

an additional channel of access to information at the Company’s divisional level above the normal

reporting lines. These familial connections also allowed the Individual Defendants an enhanced

degree of control over the financial and operational affairs of the Company’s operations.

         45.   The Individual Defendants ultimately control the Company’s financial and

operational matters at the corporate level in the Company’s headquarters. As stated in the

Company’s Form 10-K for fiscal year 2020, filed February 25, 2021, “Our corporate headquarters

provides centralized financial management and support, legal services, human resources

management and other administrative services to the Housekeeping and Dietary business

segments.”

         C.    Significance of EPS and Quarterly Consensus Estimates

         46.   EPS is an important financial metric which measures a company’s net profit divided

by the shares of its outstanding common stock. The resulting number serves as an indicator of a

company’s profitability, where the higher a company’s EPS is, the more profitable it is considered

to be.

         47.   The Individual Defendants caused HCSG to manipulate over a decades’ worth of

EPS results, overstating this metric in order to artificially inflate both HCSG’s performance

metrics and shareholders’ perception of the Company’s performance. Analysts who estimated

HCSG’s performance likely took the Company’s consistent manipulation into account in




                                               12
             Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 15 of 86




determining their own EPS estimates, further compounding the false and misleading information

emanating from the Individual Defendants.

        48.      EPS results are material for shareholders to gauge a company’s financial

performance because it helps to determine whether a company’s profitability has improved each

quarter. If a company misses its quarterly EPS targets, its stock price can be negatively affected

as shareholders gauge whether management can effectively meet operational goals. An EPS

“miss” of even pennies can thereby result in major negative stock price movement as shareholders

reevaluate their assumptions with respect to management’s credibility and the company’s financial

stability.

        49.      The Individual Defendants caused HCSG to release quarterly financial results to

investors heavily focused on EPS figures. For instance, on a financial call to discuss the

Company’s Q1 2017 financial results with shareholders, the Company began by noting that, “[n]et

income for the quarter increased to $22 million or $0.30 per share, and both net income and

earnings per share for the quarter were company records.” The Individual Defendants continued

to similarly stress record results for EPS for a course of years.

        50.      The Individual Defendants were able to position HCSG as a stable, consistent

performer in a volatile market by consistently manipulating EPS to project an image of a company

which routinely met or beat analyst estimates. For instance, an October 11, 2016, Global Research

analyst report from UBS Group, AG (“UBS”) noted “another strong quarter for HCSG,” noting

first and foremost that HCSG’s EPS were tracking expectations, because revenues were “in-line

with both UBS [and] consensus [estimates].” Based on these factors, UBS reiterated its “buy”

rating for the stock, with a $48 price target that “assume[d] HCSG shares trade at 38x our 2017

EPS estimate.”




                                                 13
        Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 16 of 86




V.     INTERNAL COMPANY OPERATIONS ALLEGED IN THE SECURITIES
       ACTION PER CONFIDENTIAL WITNESSES

       51.     The allegations in the Securities Action include detailed information about the

Company’s internal reporting lines for financial performance and budgeting metrics, based on

information provided through interviews with four former HCSG employees, including regional

directors and district managers.    Specifically, the four confidential witnesses provided the

following information regarding the Company’s internal practices:

       A.      Confidential Witness 1

       52.     Confidential Witness 1 (“CW1”) worked as a Regional Manager for the Company

from January 2011 to March 2017, when CW1 voluntarily resigned. CW1 was responsible for a

territory of over 50 facilities at which the Company was providing housekeeping services, with 10

to 12 employees working at each facility.

       53.     According to CW1, the Company tracked each facility’s monthly financial

performance. Based on CW1’s position with the Company, CW1 was aware that the Company’s

headquarters, and the Vice President of Operations to whom CW1 reported, set the annual budget

for each facility. CW1 recalls that the budget numbers did not change much year to year. Each

facility incurred expenses for labor, supplies, payroll, and insurance. Budget variables included

labor, overtime pay, wage increases, and equipment repairs. According to CW1, labor costs were,

by far, the most significant expense item for the Company. CW1 recalled that the corporate

headquarters was particularly interested in reducing payroll expenses since they were the “most

expensive” cost component.

       54.     CW1 explained that facility managers prepared monthly “Profit and Loss

Statements” for each facility. These line-item reports contained the actual monthly results, year-

to-date results, and budgeted amounts. The reports also included variances between actual results



                                               14
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 17 of 86




and budgeted amounts. CW1 prepared Profit and Loss Statements for each of the facilities that he

managed and “rolled” them up into one report that he went to the Vice President of Operations.

The Vice President of Operations consolidated the Profit and Loss Statements with those of other

facilities in the Vice President’s territory. The Vice President of Operations then sent the

consolidated results to the Company’s corporate headquarters.

       55.     CW1 recalled that the corporate headquarters returned a report to CW1 and other

regional managers called a Monthly Operating Statement, which CW1 likened to a profit and loss

statement. Monthly Operating Statements included line-by-line financial details on a regional and

facility basis, including eight categories of payroll expenses.

       56.     CW1 explained that the Monthly Operating Statements contained information

about the wages for each facility’s hourly workers who performed laundry and housekeeping

services. The Monthly Operating Statements also included payroll expenses for management,

overtime, vacation and sick time, payroll taxes, insurance, and a category for “Payroll – Accrued.”

CW1 recalled that the accrued payroll category generally related to hourly employee wages that

have been earned but not paid as of the date of the report, due to the timing of pay periods that did

not coincide with month’s end. In the Monthly Operating Statements, actual amounts for each

revenue and expense item were compared to budgeted amounts, with indication of the amount that

each item was over or under budget.

       57.     CW1 stated that the actual amounts paid to the Company’s hourly workers shown

in the Monthly Operating Statements were typically less than the budgeted amounts. According

to CW1, the Company intentionally understaffed facilities to keep labor expenses below budgeted

amounts to meet financial goals, while the quality of service and patient care suffered as a

consequence. The cost reduction was achieved, in part, by simply cutting, without apparent




                                                 15
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 18 of 86




operational justification – and, in fact, contrary to the interests of the Company’s clients and the

vulnerable populations they serve – the number of hours worked by hourly employees who CW1

recalled were paid at or near the minimum wage.

        58.     For example, CW1 received orders from the Vice President of Operations to “send

people home” for at least the last two weeks of the year so that the Company did not have to pay

those employees’ wages or overtime. This practice occurred every year that CW1 worked for the

Company, from January 2011 to March 2017. Orders to reduce the hourly workforce would start

coming around Thanksgiving of each year. CW1 understood that, in ordering this action, the Vice

President of Operations was acting at the discretion of leadership at the corporate level of the

Company. CW1 knew that, at a minimum, the end-of-year eliminations of hourly personnel

applied to Texas-based employees and the plans were communicated on conference calls in which

CW1 participated, along with all Texas Regional Managers, a Divisional Vice President, and a

Human Resources Manager. To make up the staffing shortfall caused by the reduction of the

hourly workforce, salaried managers and directors filled in for the hourly employees. As an

example of how this might work, CW1 provided that, instead of four hourly employees completing

certain cleaning services, two (salaried) managers would perform those cleaning services. This

practice of relying on salaried “managers” to perform lower-level work temporarily lowered

variable labor costs – since the “manager” salaries were, in essence, a fixed cost, compared to the

variable costs associated with the hourly workforce – and also resulted in a lower quality of care.

According to CW1, as a result of these staffing moves, the Company was not providing the services

that it agreed to in its contracts.

        59.     CW1 last reported to a Vice President of Operations, David Hurlock (“Hurlock”).

CW1 knew of Hurlock through CW1’s position at the Company and had contact with him,




                                                16
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 19 of 86




including on monthly and quarterly conference calls. CW1 understood that Hurlock was CW1’s

region’s connection to the Company’s corporate headquarters in Bensalem, Pennsylvania. CW1

understood, through CW1’s position at the Company, that Hurlock and the Company’s Divisional

Vice Presidents were part of a tightly knit “good old boys’ club” that took “care of each other” and

included the Company’s senior management at the corporate headquarters. While CW1 did not

believe that Hurlock was related to the McCartney family by marriage or otherwise, CW1 was

aware that Hurlock was close and “tight” with the Company’s senior corporate leadership,

including Defendant Wahl. Confirming CW1’s understanding of the close relationship between

Hurlock and Defendant Wahl, in July 2017, Hurlock was promoted to the position of Executive

Vice President and COO at the Company, a position once held by Defendant Wahl. (On July 23,

2019, however, the Company announced that Hurlock was leaving the Company by the end of

July. No explanation was provided for Hurlock’s departure.) On Hurlock’s personal profile page

on the professional networking website, LinkedIn.com, Hurlock touts his experience as COO in

several areas, including: “[s]pearheaded the implementation of operations excellence efficiencies

through labor models that ultimately increased profits,” and “[w]orked with Executive team to

understand and anticipate hiring and development needs against the capabilities needed to deliver

business objectives; prepared updated workforce plans and forecasts that supported overall

business goals.”

       B.      Confidential Witness 2

       60.     Confidential Witness No. 2 (“CW2”) worked in the Northeast and Midwest as a

District Manager for the Company’s dietary segment prior to the Relevant Period through August

2015, when CW2 voluntarily left the Company. While CW2 primarily reported to a Regional

Manager who, in turn, reported to a Divisional Vice President, CW2 communicated directly with




                                                17
        Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 20 of 86




the Divisional Vice President about various matters. CW2 understood that the Divisional Vice

President reported to the Company’s corporate headquarters.

       61.     Each month, CW2 prepared a report called “Monthly Projections” for CW2’s

district and two other districts. The Monthly Projections reports contained various financial data

from the facilities under CW2’s management, including earned revenue, accrued revenue, accrued

payroll expenses, and other expense information. CW2 sent these Monthly Projections reports to

the Regional Manager who, in turn, sent the Monthly Projections to the Divisional Vice President

for transmittal to the Company’s corporate headquarters.

       62.     In preparing the Monthly Projections report, CW2 used payroll information to

calculate an amount of accrued payroll or labor expenses from that particular month. According

to CW2, the monthly accrued labor expense was not simply a basic dollar amount of unpaid wages

owed as of month end. Rather, the amount of the accrued labor expense was calculated pursuant

to a formula required by the corporate headquarters. CW2 understood that the formula was

intended to, among other things, account for the timing of employee pay periods that might span

two monthly reporting periods. CW2 believed that the amounts of accrued labor expenses that

CW2 reported in Monthly Projections reports (as well as all other information provided in each

Monthly Projections report) were accurate, based on the information that CW2 had from the

facilities under CW2’s management and under the Company’s formula for reporting that

information.

       63.     CW2 recalled that, every month, following the submission of the Monthly

Projections reports, District Managers, including CW2, received a report back called the “Monthly

Operating Statement.” CW2 believed that the Monthly Operating Statements were generated at




                                               18
        Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 21 of 86




the Company’s headquarters. According to CW2, the Monthly Operating Statement was the final

monthly accounting for each division.

       64.     According to CW2, “consistent and significant” differences routinely existed

between the Monthly Projections reports and the Monthly Operating Statements sent back by

corporate headquarters. CW2 explained that, for all of the approximately ten years that CW2 was

employed at the Company, differences existed every month between the Monthly Projections and

the Monthly Operating Statements. Among other things, CW2 recalled that the Monthly Operating

Statements included payroll accruals that differed significantly from those that CW2 had

previously submitted in the Monthly Projections reports.

       65.     According to CW2, the different accrued payroll expenses in the Monthly

Operating Reports “never made any type of sense” and bore no relationship to the actual

circumstances of the accrued labor expenses that CW2 saw at the facilities in CW2’s district. CW2

recalled that, for CW2’s facilities, payroll accruals in the Monthly Operating Statements could be

adjusted both downward and upward from the amounts that CW2 had reported, with “no rhyme or

reason” to those changes apparent to CW2 at the time. CW2 recalled frequently discussing the

disconnect between the Monthly Operating Statements and the Monthly Projections reports with

colleagues, including two other district managers in the dietary segment. According to CW2, CW2

and the other two district managers would examine every line item in the Monthly Operating

Statements and would discuss the differences between Monthly Projections reports and the

Monthly Operating Statements, including, but not limited to, changes to payroll accruals.

       66.     In addition to CW2’s informal discussions with other district managers, according

to CW2, there were three or four conference calls held per month to discuss the differences

between the Monthly Projections reports and the Monthly Operating Statements. CW2 explained




                                               19
        Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 22 of 86




that participants on the calls included District Managers, Regional Managers, and Divisional Vice

Presidents. Each conference call included approximately 15 to 20 District Managers. On these

calls, CW2 and other District Managers discussed the numbers that they submitted in Monthly

Projections reports. According to CW2, the discussions on these conference calls included issues

related to changes made to the Monthly Projections reports that had been submitted by other

District Managers throughout the Company. CW2 also recalled raising concerns about the

discrepancies between Monthly Projections reports with Regional Managers and with the

Divisional Vice President with whom CW2 occasionally communicated. CW2 did not recall ever

receiving an explanation for the discrepancies.

       C.      Confidential Witness 3

       67.     Confidential Witness 3 (“CW3”) worked for the Company from the mid-1990’s to

June 2015. CW3 worked as a Regional Director in the Midwest at the time of CW3’s departure.

       68.     According to CW3, CW3 understood from nearly 20 years of experience with the

Company, including through attendance at quarterly meetings in Philadelphia and on periodic

conference calls, that the Company’s accounting function was “small and controlled” by the

Company’s senior management at the Bensalem, Pennsylvania headquarters, including the

Company’s CFO (Defendant Shea) and the Corporate Controller. According to CW3, Defendant

Shea is a family friend of the McCartney family.

       69.     CW3 also believes, based on having worked for nearly two decades at HCSG, that

the divisional level at the Company was “incestuous” given that McCartney’s brothers and a son-

in-law worked in divisional management.




                                                  20
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 23 of 86




       D.      Confidential Witness 4

       70.     Confidential Witness 4 (“CW4”) worked as a Director of Food Services at a

Genesis Healthcare-owned facility in Pennsylvania from 2012 through October 2017. Genesis

Healthcare operates a chain of long-term care facilities and is one of the Company’s most

significant customers. CW4 was initially a Genesis Healthcare employee but became an HCSG

employee in April 2017, as part of a contract whereby Genesis Healthcare outsourced its dietary

services to the Company.

       71.     CW4 was responsible for managing approximately 12 employees. At the same time

that CW4 became an HCSG employee, the 12 employees who reported to CW4 also became

employees of the Company.

       72.     According to CW4, starting immediately after the transition to management under

HCSG, CW4 learned that significant portions of the hourly employees under CW4’s supervision

would periodically not be paid by the Company for extended periods of time. CW4 heard of this

from hourly employees who complained about not receiving anticipated paychecks. Initially, these

complaints came from younger part-time workers, including working students who did not receive

their paychecks on time. The next personnel affected were the two highest-paid line cooks on

CW4’s staff. Eventually, CW4 recalls that the practice was extended to all of the employees under

CW4’s supervision.

       73.     CW4 recalled that about half of the employees would be paid as scheduled while

the others would not and then, after approximately three to four payroll cycles, the situation would

be reversed: the employees who had not been paid were paid, and the employees that had been

paid were not paid. Employees who had not been paid for several weeks would, when their pay

resumed, receive an initial large check, ostensibly to make up for the prior wages owed to them




                                                21
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 24 of 86




(although it was not clear whether the larger checks, in fact, accurately reflected the full amounts

owed to the employees who may have been owed additional amounts reflective of overtime or

holiday hours at higher hourly pay rates). CW4 described this practice as occurring in “spurts” or

“start and stop” for hourly employees throughout the entire time that CW4 as an HCSG employee.

        74.     CW4 stated that non-payment or late payment of employees’ wages never occurred

during the time that CW4 was employed by Genesis Healthcare. The practice only occurred after

CW4 and the hourly employees became employees of HCSG.

        75.     According to CW4, CW4 understood that certain employees whose pay was

withheld by the Company filed complaints with the state’s department of labor, but CW4 did not

know the outcome of those complaints.

        76.     CW4 reported the non-payment of wages issue to CW4’s supervisor at the

Company. CW4 was told by the supervisor that the issue was reported up to the Company’s

headquarters in Bensalem, but that no one from the corporate office called back to discuss the issue

with the supervisor. Frustrated with the lack of response and concerned about the financial well-

being of CW4’s employees, CW4 directly called the human resources and accounting departments

at the Company’s headquarters in Bensalem to report the issue and ask for an explanation. CW4

never received an explanation from anyone at the Company.

        77.     CW4 understood from conversations with colleagues who held similar dining

services manager positions at other of the Company’s facilities that the same wage withholding

practices occurred at these other facilities.

        78.     CW4’s descriptions of the unusual manner in which hourly employees’ wages were

withheld at the Company were further corroborated by former HCSG employees who posted on

Company-specific message boards on Indeed.com, a job search website which includes Company




                                                22
        Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 25 of 86




reviews by current and former employees. There are at least seven reviews from current or former

HCSG employees on Indeed.com dated during the Relevant Period, from November 2017 to

January 2019, that describe similar conduct at other facilities serviced by HCSG. A former cook

from Leominster, Massachusetts wrote on November 2, 2017: “They don’t pay right.

Managements would tell me to ‘suck it up’ when I’ll be missing over $300 from my paychecks.

This happened multiple times.” A former employee for the Company’s dietary segment from

Charleston, West Virginia similarly noted on January 20, 2018: “Paychecks are almost always

short and holiday pay is time and a half but they include it in your hourly pay and add the ‘half’

separate.” A floor technician based in Bensalem, Pennsylvania wrote on August 4, 2018: “hardly

get paid on time. [M]y last 2 pay checks wasn’t [sic] paid on time. [T]ook a month to receive my

last pay.” On August 13, 2018, a former account manager/environmental director based in Allen,

Texas wrote: “I actually had to go file with the labor board because they didn’t pay me my check.

And come to find out they have over 10 cases against them for the same thing. Not paying their

employees.”    On October 16, 2018, a former account manager based in Vermont wrote,

“employees [are] regularly short-changed in their paychecks.” On January 2, 2019, a former

dietary aide from Illinois wrote, “my paycheck and hours were continuously cut.” A former dietary

cook based in Phoenix, Arizona wrote on January 29, 2019: “I was there for 3 months and never

got paid for all my hours worked. They still owe me for hours I worked.” The same former dietary

cook continued, “[t]he management would always try to change your hours would not pay you for

all hours worked. . . .” Combined with the allegations by the Confidential Witnesses in the

Securities Action, these statements further demonstrate that the Company engaged in aggressive

and potentially unlawful practices with respect to labor expenses in conjunction with the

Company’s efforts to manipulate its reported EPS.




                                               23
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 26 of 86




VI.     MATERIALLY FALSE AND MISLEADING STATEMENTS AND OMISSIONS

        79.     As alleged in related securities fraud class action claims pending against the

Company in this District, in the Securities Action, the Individual Defendants caused HCSG to

manipulate and routinely overstate its EPS to meet consensus estimates and project a false image

of long-term consistency over the course of a decade.

        80.     The Individual Defendants knowingly caused or were reckless in their failure to

detect and curtail, HCSG’s manipulation of its financial metrics to meet financial expectations.

The Individual Defendants knew or were reckless in their failure to monitor the Company’s

manipulated net income and related calculations, allowing HCSG to round up crucial metrics to

ensure EPS would avoid falling short of analysts’ EPS targets. This manipulation allowed HCSG

to meet or beat analyst estimates over the course of more than 40 consecutive quarters, with the

exception of three quarters in which “extraordinary” matters required the Company’s reported EPS

to fall short of analysts’ expectations.

        81.     Indeed, HCSG routinely met consensus EPS estimates precisely to the penny as a

result of the Individual Defendants’ manipulation. On March 22, 2017, Monocle published the

Monocle Report, describing the statistically improbable manner in which HCSG narrowly met

consensus EPS targets through “strategic rounding” for more than a decade.

        82.     The Monocle Report included a review of a decade’s worth of Company earnings

reports and concluded that HCSG exhibited “an odd and concerning pattern, that of ‘strategic

rounding’ of quarterly earnings per share.” The Monocle Report further stated that the Individual

Defendants were likely responsible, finding “[s]trong evidence suggests earnings management

over the long term is likely at least partially responsible for HCSG’s steadily increasing valuation

to the current nosebleed level.” Monocle’s review also concluded with the finding that the




                                                24
           Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 27 of 86




Company’s financial reports “signal[] an aggressive approach to accounting that increases

exposure to restatement risk, enforcement proceedings and securities fraud claims.” Such an

approach to the Company’s accounting, which did in fact increase systemic regulatory, litigation,

and financial reporting risks, was inconsistent with the Individual Defendants’ fiduciary duties to

the Company and its shareholders.

       83.     The Monocle Report explained its analysis as to why HCSG’s reported financial

metrics evidenced a pattern of “strategic rounding” designed to meet specific EPS results as

follows:

       Strategic Rounding of Quarterly EPS

       Allow us to explain. In any given quarter, a company’s diluted EPS is simply the
       quotient of the company’s quarterly net income and the average number of diluted
       shares outstanding. If a company is not actively manipulating either the numerator
       in the equation (by making changes to specific cash or accrual expense items,
       and/or by making changes to how revenue is recognized) or the denominator in the
       equation (by buying or issuing shares), then a company’s EPS in any given quarter,
       expressed in cents per share, should have an equal chance of rounding down to the
       nearest penny as rounding up to the nearest penny.

       An analysis of all stocks in the S&P500 over the last number of years shows this to
       be the case, with companies’ quarterly EPS figures rounding down to the nearest
       penny roughly the same number of times that they round up. For example, over the
       last 10 years, Apple’s (NASDAQ:AAPL) quarterly EPS has rounded up 18 times
       and has rounded down 22 times. Most other companies’ rounding history is
       similarly random.

       And then there is Healthcare Services Group.

       On February 7, 2017, HCSG reported results for the three months and year ended
       December 31, 2016. In the fourth quarter, HCSG’s diluted EPS was $0.28.
       However, as HCSG’s net income was $20,299,000 and the diluted weighted
       average number of HCSG’s common shares outstanding during the quarter was
       73,590,000,    then     HCSG’s     diluted    EPS,    more    precisely,    was
       $20,299,000/73,590,000 shares, or $0.2758. In other words, had HCSG’s net
       income been a mere $62,000 less, then HCSG’s diluted EPS would have been less
       than $0.2750, and would have, therefore, rounded down to $0.27, giving investors
       the disappointment of a $0.01 EPS miss.




                                                25
        Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 28 of 86




       In isolation, this good fortune of having EPS round up to $0.28 instead of down to
       $0.27 could easily be explained by simple luck of the draw. However, consider
       HCSG’s earnings reports going back to the first quarter of 2006:

                Net income      Diluted          Earnings per Rounded            B-A
                                weighted         share (A)    EPS (B)
                                average
                                shares
Q416            20299000        73590000         0.2758          0.28            0.0042
Q316            19711000        73592000         0.2678          0.27            0.0022
Q216            18760000        73316000         0.2559          0.26            0.0041
Q116            18626000        73014000         0.2551          0.26            0.0049
Q415            9134000         72903000         0.1253          0.13            0.0047
Q315            17086000        72691000         0.2350          0.24            0.0050
Q215            16288000        72286000         0.2253          0.23            0.0047
Q115            15516000        72159000         0.2150          0.22            0.0050
Q414            15472000        71722000         0.2157          0.22            0.0043
Q314            -22182000       70671000         -0.3139         -0.31           0.0039
Q214            13921000        71206000         0.1955          0.20            0.0045
Q114            14639000        71072000         0.2060          0.21            0.0040
Q413            5452000         70898000         0.0769          0.08            0.0031
Q313            13790000        70531000         0.1955          0.20            0.0045
Q213            12933000        69370000         0.1864          0.19            0.0036
Q113            14954000        69361000         0.2156          0.22            0.0044
Q412            12798000        68988000         0.1855          0.19            0.0045
Q312            11517000        68635000         0.1678          0.17            0.0022
Q212            11320000        68228000         0.1659          0.17            0.0041
Q112            8578000         68085000         0.1260          0.13            0.0040
Q411            10565000        67705000         0.1560          0.16            0.0040
Q311            9996000         67530000         0.1480          0.15            0.0020
Q211            9828000         67545000         0.1455          0.15            0.0045
Q111            7767000         67454000         0.1151          0.12            0.0049
Q410            9123000         67232000         0.1357          0.14            0.0043
Q310            9169000         44719000         0.2050          0.21            0.0050
Q210            8721000         44652000         0.1953          0.20            0.0047
Q110            7428000         44659000         0.1663          0.17            0.0037
Q409            6566000         66705000         0.0984          0.10            0.0016
Q309            8225000         44334000         0.1855          0.19            0.0045
Q209            7815000         44262000         0.1766          0.18            0.0034
Q109            7736000         44073000         0.1755          0.18            0.0045
Q408            7283000         43948000         0.1657          0.17            0.0043
Q308            5522000         43980000         0.1256          0.13            0.0044
Q208            6953000         43962000         0.1582          0.16            0.0018
Q108            6857000         44213000         0.1551          0.16            0.049
Q407            7305000         44033000         0.1659          0.17            0.0041


                                              26
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 29 of 86




 Q307             7299000         43969000         0.1660           0.17             0.0040
 Q207             7524000         29140000         0.2582           0.26             0.0018
 Q107             7450000         29108000         0.2559           0.26             0.0041
 Q406             7227000         28986000         0.2493           0.25             0.0007
 Q306             6564000         28760000         0.2282           0.23             0.0018
 Q206             6203000         28691000         0.2162           0.22             0.0038
 Q106             5676000         28620000         0.1983           0.20             0.0017

        Remarkably, every single quarter over the past 11 years has seen HCSG’s quarterly
        earnings per share round up rather than round down to the nearest penny.
        Coincidentally, this strange pattern began just a few quarters after McCartney’s two
        sons-in-law joined the company.

        To put the magnitude of the improbability that this is the result of anything but the
        active management of the company’s EPS, consider this: since the odds of a
        company’s EPS rounding up to the nearest penny are theoretically the same as
        rounding down, HCSG’s history of EPS rounding up is tantamount to HCSG
        flipping heads on a coin toss 44 straight times, the odds of which are a staggering
        1 in 17.6 trillion.

        If one peruses the right-hand column of this table though, one will notice that more
        times than not, HCSG’s quarterly diluted EPS rounded up by more than 0.4 cents.
        The sum of the amounts by which HCSG’s 44 diluted EPS figures rounded up is a
        shockingly large 16.59 cents. If HCSG’s quarterly diluted EPS figures were, in
        fact, randomly derived over the past 11 years, then the odds of this occurring are
        roughly 1 in 600 quadrillion.

                                               ***

        One possible reason why HCSG may have done this is to facilitate progressively
        higher and higher valuation multiples for the stock (as highlighted above), which
        would be a good thing for anybody seeking to sell some of their HCSG stock. It is
        interesting to note, then, that Chairman Daniel McCartney has been an aggressive
        seller of HCSG stock in recent years – since July 2015, McCartney has sold $23.4
        million worth of stock at an average price of $36.61, and has gifted another $4.2
        million worth of stock at an average price of $37.61. If we were shareholders of
        HCSG who bought the stock in recent years in part because of HCSG’s history of
        rarely disappointing the Street through EPS misses, we might be somewhat bitter
        that the chairman of the company has been selling the stock at high valuations that
        have come about, at least in some part, because of a pattern of quarterly EPS that
        appears to have been manipulated.

        84.    On April 24, 2020, this Court sustained claims in the Securities Action under

Sections 10(b) and 20(a) of the Exchange Act against Defendants McCartney, McKee, Shea, Wahl,

and the Company in their entirety. No. 19-01227, ECF No. 42. Those false and misleading


                                                 27
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 30 of 86




statements included extensive disclosures made by the Company and certain individual defendants

from April 8, 2014 to March 4, 2019. The statements sustained over defendants’ motion to dismiss

included the following false and misleading statements and omissions.

       85.     Approximately three weeks after the Monocle Report was published, McCartney,

the Company’s founder and Chairman since its inception, informed the Company’s Board that he

would not stand for reelection at the Company’s next annual meeting. McCartney’s term as

Chairman ended on May 31, 2017.

       A.      FY 2014 False and Misleading Statements Sustained in the Securities Action

       86.     On April 8,2014, the Company issued a press release to announce its quarterly

results for Q1 2014. The press release stated, “[n]et income for the three months ended March 31,

2014 was $14,639,000 or $0.21 per basic and per diluted common share, compared to the three

months ended March 31, 2013 net income of $14,954,000 or $0.22 per basic and per diluted

common share.” The press release included Consolidated Statements of Income, which also

reported basic and diluted EPS of $0.21. Defendant Shea signed the Form 8-K filed with the SEC,

which attached the press release. The press release listed Defendants McCartney and Wahl as

“Company Contacts.”

       87.     The following day, on April 9, 2014, the Company hosted an earnings call to

discuss its Q1 2014 results. Defendants McCartney, Wahl, and McKee participated on behalf of

the Company. Defendant Wahl noted that, “[n]et income came in at $14.6 million, or $0.21 per

share, compared to $14.9 million, or $0.22 per share, for the first quarter of 2013.”

       88.     On April 24, 2014, the Company filed its quarterly report on Form 10-Q for Q1

2014 with the SEC (“Q1 2014 Form 10-Q”). Defendants McCartney and Shea signed the Q1 2014

Form 10-Q. With respect to EPS, the Company reiterated its previously reported net income for




                                                28
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 31 of 86




Q1 2014 and reported earnings per basic and per diluted common share of $0.21. With respect to

how the Company calculated its EPS, HCSG stated, “[b]asic earnings per common share are

computed by dividing income available to common shareholders by the weighted-average

common shares outstanding for the period. Diluted earnings per common share reflect the

weighted-average common shares outstanding and dilutive common shares, such as those issuable

upon exercise of stock options.” HCSG further explained that, “[b]asic net earnings per share are

computed using the weighted-average number of common shares outstanding. The dilutive effect

of potential common shares outstanding is included in diluted net earnings per share.”

       89.     With respect to “Disclosure Controls and Procedures,” Defendants McCartney and

Shea noted that, “[b]ased on their evaluation as of March 31, 2014, pursuant to Exchange Act Rule

13a-15(b), our management, including our Chief Executive Officer and Chief Financial Officer,

believe our disclosure controls and procedures (as defined in Exchange Act 13a-15(e) are

effective.”

       90.     The Q1 2014 Form 10-Q included a SOX Certification signed by Defendants

McCartney and Shea. The SOX Certifications stated, in part, the following:

               2.     Based on my knowledge, this report does not contain any untrue statement
                      of a material fact or omit to state a material fact necessary to make the
                      statements made, in light of the circumstances under which such statements
                      were made, not misleading with respect to the period covered by this report;

               3.     Based on my knowledge, the financial statements, and other financial
                      information included in this report, fairly present in all material respects the
                      financial condition, results of operations and cash flows of the registrant as
                      of, and for, the periods presented in this report;

               4.     The registrant’s other certifying officer and I are responsible for
                      establishing and maintaining disclosure controls and procedures (as defined
                      in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over
                      financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-
                      15(f)) for the registrant and have:




                                                29
        Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 32 of 86




                     a)     Designed such disclosure controls and procedures, or caused such
                            disclosure controls and procedures to be designed under our
                            supervision, to ensure that material information relating to the
                            registrant, including its consolidated subsidiaries, is made known to
                            us by others within those entities, particularly during the period in
                            which this report is being prepared;

                     b)     Designed such internal control over financial reporting, or caused
                            such internal control over financial reporting to be designed under
                            our supervision, to provide reasonable assurance regarding the
                            reliability of financial reporting and the preparation of financial
                            statements for external purposes in accordance with generally
                            accepted accounting principles;

                     c)     Evaluated the effectiveness of the registrant’s disclosure controls
                            and procedures and presented in this report our conclusions about
                            the effectiveness of the disclosure controls and procedures, as of the
                            end of the period covered by this report based on such evaluation;
                            and

                     d)     Disclosed in this report any change in the registrant’s internal
                            control over financial reporting that occurred during the registrant’s
                            most recent fiscal quarter that has materially affected, or is
                            reasonably likely to materially affect, the registrant’s internal
                            control over financial reporting; and

              5.     The registrant’s other certifying officer and I have disclosed, based on our
                     most recent evaluation of internal control over financial reporting, to the
                     registrant’s auditors and the audit committee of the registrant’s Board of
                     Directors:

                     a)     All significant deficiencies and material weaknesses in the design or
                            operation of internal control over financial reporting which are
                            reasonably likely to adversely affect the registrant’s ability to
                            record, process, summarize and report financial information; and

                     b)     Any fraud, whether or not material, that involves management or
                            other employees who have a significant role in the registrant’s
                            internal control over financial reporting.

       91.    On July 8, 2014, the Company issued a press release to announce its quarterly

results for the three months ended June 30, 2014 (“Q2 2014”). The Company noted that, “[n]et

income for the three months ended June 30, 2014 was $13,921,000 or $0.20 per basic and per

diluted common share, compared to the three months ended June 30, 2013 net income of



                                              30
           Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 33 of 86




$12,933,000 or $.0.19 per basic and per diluted common share.” The press release included

Consolidated Statements of Income, which also reported that basic and diluted EPS of $0.20.

Defendant Shea signed the Form 8-K filed with the SEC, which attached the press release. The

press release listed Defendants McCartney and Wahl as “Company Contacts.”

          92.   On July 9, 2014, the Company held an earnings call to discuss its Q2 2014 results.

Defendants McCartney, Wahl, and McKee participated on behalf of the Company. Defendant

Wahl touted the Company’s Q2 2014 EPS, noting that, “[n]et income for the quarter came in at

$13.9 million, or $0.20 per share, compared to the $12.9 million or $0.19 per share for the prior

year’s corresponding quarter.”

          93.   On July 24, 2014, the Company filed its Q2 2014 quarterly result on Form 10-Q

with the SEC (“Q2 2014 Form 10-Q”). Defendants McCartney and Shea signed the Q2 2014 Form

10-Q. The Q2 2014 Form 10-Q contained Consolidated Statements of Comprehensive Income,

which reiterated the Company’s previously reported net income and reported basic and diluted

EPS of $0.20 for the three months ended June 30, 2014. With respect to EPS calculations, the

Form 10-Q also noted that, “[b]asic earnings per common share are computed by dividing income

available to common shareholders by the weighted-average common shares outstanding for the

period.     Diluted earnings per common share reflect the weighted-average common shares

outstanding and dilutive common shares, such as those issuable upon exercise of stock options.”

The Q2 2014 Form 10-Q further noted that, “[b]asic net earnings per share are computed using the

weighted-average number of common shares outstanding. The dilutive effect of potential common

shares outstanding is included in diluted net earnings per share.”

          94.   With respect to their “Evaluation of Disclosure Controls and Procedures,”

Defendants McCartney and Shea noted that, “[b]ased on their evaluation as of June 30, 2014,




                                                31
        Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 34 of 86




pursuant to Exchange Act Rule 13a-15(b), our management, including our Chief Executive Officer

and Chief Financial Officer, believe our disclosure controls and procedures (as defined in

Exchange Act 13a-15(e)) are effective.”

       95.     The Q2 2014 Form 10-Q included a SOX Certification that was substantially the

same as the SOX Certification alleged above in ¶90.

       96.     On October 14, 2014, the Company announced its earnings results for the three

months ended September 30, 2014 (“Q3 2014”). The Company reported a net loss for the three

months ended September 30, 2014 of $22,182,000 or a $0.31 loss per basic and per diluted

common share.

       97.     On October 15, 2014, the Company held an earnings call to discuss its Q3 2014

results. Defendants McCartney, Wahl, and McKee participated on behalf of the Company.

Defendant Wahl touted the Company’s Q3 2014 EPS, noting that, “[b]oth quarterly and year-to-

date September revenues were company records. Excluding the one-time charges [associated with

above-noted events], income would have been over $15 million or $0.21 to $0.22 per share

assuming an effective tax rate of 35% to 38% compared to the $13.8 million or $0.20 per share in

the third quarter of last year.” Notwithstanding the results and miss, these statements were false

and misleading because the Individual Defendants rounded the Company’s EPS calculations to

avoid having a larger negative result and wider EPS miss.

       98.     On October 30, 2014, the Company filed its Q3 2014 quarterly results on Form 10-

Q with the SEC (“Q3 2014 Form 10-Q”). Defendants McCartney and Shea signed the Q3 2014

Form 10-Q. The Q3 2014 Form 10-Q contained Consolidated Statements of Comprehensive

Income, which reported a $22,182,000 net income loss and the $0.31 basic and diluted EPS loss

for the three months ended September 30, 2014. With respect to EPS calculations, the Form 10-




                                               32
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 35 of 86




Q also noted that, “[b]asic earnings per common share are computed by dividing income available

to common shareholders by the weighted-average common shares outstanding for the period.

Diluted earnings per common share reflect the weighted-average common shares outstanding and

dilutive common shares, such as those issuable upon exercise of stock options.” The Q3 2014

Form 10-Q further noted, “[b]asic net earnings per share are computed using the weighted-average

number of common shares outstanding.          The dilutive effect of potential common shares

outstanding is included in diluted net earnings per share.”

       99.     With respect to their “Evaluation of Disclosure Controls and Procedures,” the Q3

2014 Form 10-Q noted that, “[b]ased on their evaluation as of September 30, 2014, pursuant to

Exchange Act Rule 13a-15(b), our management, including our Chief Executive Officer and Chief

Financial Officer, believe our disclosure controls and procedures (as defined in Exchange Act 13a-

15(e) are effective.”

       100.    The Q3 2014 Form 10-Q included a SOX Certification that was substantially the

same as the SOX certification alleged above in ¶90.

       101.    On February 3, 2015, the Company issued a press release to announce its quarterly

results for the three months ended December 31, 2014 (“Q4 2014”), as well as for FY 2014. The

Company reported net income of $15,472,000 or $0.22 per basic and diluted common share for

Q4 2014. The press release included Consolidated Statements of Income, which also reported

basic and diluted earnings per common share of $0.22 for Q4 2014. Defendant Shea signed the

Form 8-K filed with the SEC, which attached the press release. The press release listed Defendants

McCartney, Wahl, and McKee as “Company Contacts.”

       102.    On the following day, February 4, 2015, the Company held an earnings call to

discuss its Q4 2014 and FY 2014 results. Defendants McCartney, Wahl, and McKee participated




                                                33
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 36 of 86




on behalf of the Company. Defendant McKee reported that net income for Q4 2014 was $15.4

million or $0.22 per share.

       103.    On February 19, 2015, the Company filed its Annual Report for FY 2014 on Form

10-K with the SEC (“2014 Form 10-K”). In a summary of quarterly financial data, the 2014 Form

10-K reiterated that, for Q4 2014, net income was $15,472,000 and that basic and diluted EPS

were $0.22. Defendants McCartney, Shea, Wahl, and McBryan signed the 2014 Form 10-K.

       104.    With respect to “Disclosure Controls and Procedures,” the 2014 Form 10-K noted

that, “[i]n accordance with Exchange Act Rules 13a-15 and 15a-15, we carried out an evaluation,

under the supervision and with the participation of management, including our Chief Executive

Officer and Chief Financial Officer, of the effectiveness of our disclosure controls and procedures

as of the end of the period covered by this report. Based on that evaluation, our Chief Executive

Officer and Chief Financial Officer concluded that our disclosure controls and procedures were

effective as of December 31, 2014.”

       105.    The 2014 Form 10-K included a SOX Certification that was substantially the same

as the SOX Certification alleged above in ¶90.

       106.    The foregoing statements were false and misleading when made and omitted to

state material facts necessary to make the statements not misleading, because the statements failed

to disclose adverse facts. In particular:

               a.      Starting prior to April 8, 2014 and through at least December 31, 2018 (the

“Relevant Period”), the Individual Defendants made the Company falsely appear to meet or beat

analysts’ targets for quarterly EPS consistently. As alleged at ¶¶86-107 herein, the Individual

Defendants overstated the Company’s quarterly EPS in Q1 2014, Q2 2014, and Q3 2014 by

continually manipulating net income to generate EPS results that would have a third digit




                                                 34
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 37 of 86




(representing tenths of a cent) that would permit the rounding up of reported EPS to artificially

avoid falling short of analysts’ consensus EPS target for the Company, and in Q3 2014, rounded

EPS to minimize the amount of its earnings miss. The Individual Defendants therefore knowingly

or recklessly overstated the Company’s EPS to meet analyst estimates and falsely perpetuate the

Company’s reputation for stable and consistent financial performance.

               b.      As a result, the Individual Defendants’ statements about the Company’s net

income and EPS, including the reported quarterly results and the manner in which the Company

calculated basic and diluted EPS, were materially false and misleading and/or lacked a reasonable

basis at all relevant times. Among other things, the Individual Defendants concealed from

investors that the Company’s reported net income and EPS was a contrivance engineered to, absent

extraordinary circumstances, avoid falling short of analysts’ consensus EPS estimates.

               c.      As a result, the Individual Defendants’ statements about the Company’s net

income and EPS, including the reported quarterly results and the manner in which the Company

calculated basic and diluted EPS, were materially false and misleading and/or lacked a reasonable

basis at all relevant times. Among other things, the Individual Defendants concealed from

investors that the Company’s reported net income and EPS was a contrivance engineered to, absent

extraordinary circumstances, avoid falling short of analysts’ consensus EPS estimates.

       107.    The foregoing statements were false and misleading when made and omitted to

state material facts necessary to make the statements not misleading, because the statements failed

to disclose adverse facts. In particular, Defendants McCartney, Shea, Wahl, and McBryan

knowingly or recklessly failed to disclose that, prior to the Relevant Period and at all times in FY

2014, the Company lacked sufficient internal controls to prevent the Company from manipulating




                                                35
        Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 38 of 86




its net income and reporting EPS to artificially achieve EPS results that met or exceeded analysts’

consensus EPS estimates.

       B.      FY 2015 False and Misleading Statements Sustained in the Securities Action

       108.    On April 14, 2015, the Company issues a press release announcing its quarterly

results for the three months ended March 31, 2015 (“Q1 2015”). The Company reported that,

“[n]et income for the three months ended March 31, 2015 was $15,516,000 or $0.22 per basic and

diluted common share, compared to the three months ended March 31, 2014 net income of

$14,639,000 or $0.21 per basic and per diluted common share.” The press release included

Consolidated Statements of Income for Q1 2015, which also reported $0.22 basic and diluted EPS.

Defendant Shea signed the Form 8-K filed with the SEC to which the press release was attached.

The press release listed Defendants McCartney, Wahl, and McKee as “Company Contacts.”

       109.    On April 15, 2015, the Company held an earnings call to discuss its Q1 2015

earnings. Defendants McCartney, McKee, and Wahl participated on behalf of the Company.

Defendant McKee noted that, “[n]et income for the quarter was $15.5 million or $0.22 per share

compared to $14.6 million or $0.21 per share in the first quarter of 2014, both net income and

earnings per share were new company records.”

       110.    On April 23, 2015, the Company filed its related quarterly report on Form 10-Q for

Q1 2015 with the SEC (“Q1 2015 Form 10-Q”). Defendants McCartney and Shea signed the Q1

2015 Form 10-Q. In Consolidated Statements of Comprehensive Income, the Company repeated

the net income results and basic and diluted EPS results for Q1 2015 of $0.22. The Q1 2015 Form

10-Q also noted, with respect to the Company’s EPS computations, that, “[b]asic net earnings per

share are computed using the weighted-average number of common shares outstanding. The




                                                36
           Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 39 of 86




dilutive effect of potential common shares outstanding is included in diluted net earnings per

share.”

          111.   With respect to the Company’s “Disclosure Controls and Procedures,” HCSG noted

that, “[b]ased on their evaluation as of March 31, 2015, pursuant to Exchange Act Rule 13a-15(b),

our management, including our Chief Executive Officer and Chief Financial Officer, believe our

disclosure controls and procedures (as defined in Exchange Act 13a-15(e) (sec) are effective.”

          112.   The Q1 2015 Form 10-Q included a SOX Certification that was substantially the

same as the SOX Certification alleged above in ¶90.

          113.   On July 14, 2015, the Company issued a press release to announce its earnings for

the three months ended June 30, 2015 (“Q2 2015”). The press release stated that, “[n]et income

for the three months ended June 30, 2015 was $16,288,000 or $0.23 per basic and per diluted

common share, compared to the three months ended June 30, 2014 net income of $13,921,000 or

$0.20 per basic and per diluted common share.” The press release included Consolidated

Statements of Income, which noted that basic and diluted earnings per common share in Q2 2015

amounted to $0.23. Defendant Shea signed the Form 8-K filed with the SEC, which attached the

press release as an exhibit. The press release listed Defendants McCartney, Wahl, and McKee as

“Company Contacts.”

          114.   On July 15, 2015, the Company held an earnings call to discuss its Q2 2015 results,

including its quarterly net income and EPS, which Defendant Wahl touted as “company records.”

Defendants McCartney, Wahl, and McKee participated on the call on behalf of the Company.

Defendant McKee reported, “[n]et income for the quarter increased to $16.3 million or $0.23 per

share, compared to $13.9 million or $0.20 per share in the second quarter of 2014. Both net income

and earnings per share were company records.” Defendant Wahl added, “I think in the near term,




                                                 37
           Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 40 of 86




we continue to plan for double-digit revenue growth for the balance of the year.” Again touting

the Company’s historic performance, Defendant Wahl further noted that, “[t]he Q4 and Q1

expansion efforts do provide us with a good platform for the back half of the year to not only

maintain our growth rate, but also the margin improvement that we’ve demonstrated during the

first half of 2015.”

          115.   On July 22, 2015, the Company filed its Q2 2015 quarterly results on Form 10-Q

with the SEC (“Q2 2015 Form 10-Q”). Defendants Wahl and Shea signed the Q2 2015 Form 10-

Q. The Company reiterated its previously reported net income and basic and diluted EPS

amounting to $0.23. With respect to computing EPS, the Company reported, “[b]asic net earnings

per share are computed using the weighted-average number of common shares outstanding. The

dilutive effect of potential common shares outstanding is included in diluted net earnings per

share.”

          116.   With respect to the Company’s “Disclosure Controls and Procedures,” the Q2 2015

Form 10-Q noted, “[b]ased on their evaluation as of June 30, 2015, pursuant to Exchange Act Rule

13a-15(b), our management, including our Chief Executive Officer and Chief Financial Officer,

believe our disclosure controls and procedures (as defined in Exchange Act 13a-15(e) are

effective.”

          117.   The Q2 2015 Form 10-Q included a SOX Certification that was substantially the

same as the SOX Certification alleged above in ¶90.

          118.   On October 13, 2015, the Company issued a press release to announce its quarterly

results for the three months ended September 30, 2015 (“Q3 2015”). The Company reported that

net income for the three months ended September 30, 2015 was $17,086,000 or $0.24 per basic

and per diluted EPS. The press release also contained Consolidated Statements of Income




                                                38
        Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 41 of 86




reporting that basic and diluted EPS amounted to $0.24 for Q3 2015. Defendant Shea signed the

Form 8-K filed with the SEC, which attached the press release.

       119.   On October 14, 2015, the Company held an earnings call to discuss its Q3 2015

results. Defendant Wahl again touted the quarter’s EPS results as a “company record.” Defendants

McCartney, Wahl, and McKee participated on the call on behalf of the Company. Defendant

McKee noted that, “[n]et income for the quarter increased to $17.1 million or $0.24 per share.”

Defendant McKee explained in his introductory remarks that, “[b]oth net income and earnings per

share for the quarter and year-to-date are company records.”

       120.   On October 23, 2015, the Company filed its Q3 2015 results on Form 10- with the

SEC (“Q3 2015 Form 10-Q”). The Q3 2015 Form 10-Q included Consolidated Statements of

Comprehensive Income that reiterated the previously reported net income for the quarter and

reported basic and diluted earnings per common share of $0.24. With respect to EPS computations,

the 10-Q reported for EPS that, “[b]asic net earnings per share are computed using the weighted-

average number of common shares outstanding. The dilutive effect of potential common shares

outstanding is included in diluted net earnings per share.” The Q3 2015 Form 10-Q further noted

with respect to computations that, “[b]asic earnings (loss) per common share are computed by

dividing income (loss) available to common shareholders by the weighted-average common shares

outstanding for the period. Diluted earnings (loss) per common share reflect the weighted-average

common shares outstanding and dilutive common shares, such as those issuable upon exercise of

stock options.”

       121.   With respect to the Company’s “Disclosure Controls and Procedures,” the Q3 2015

Form 10-Q noted that, “[b]ased on their evaluation as of September 30, 2015, pursuant to Exchange

Act Rule 13a-15(b), our management, including our Chief Executive Officer and Chief Financial




                                               39
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 42 of 86




Officer, believe our disclosure controls and procedures (as defined in Exchange Act 13a-15(e) are

effective.”

       122.    The Q3 2015 Form 10-Q included a SOX Certification that was substantially the

same as the SOX Certification alleged above in ¶90.

       123.    On February 2, 2016, the Company issued a press release on Form 8-K announcing

its results for the three quarters ended December 31, 2015 (“Q4 2015”), as well as for FY 2015.

The Company reported that, “[i]nclusive of the previously announced settlement costs, net income

for the three months ended December 31, 2015 was $9,134,000 or $0.13 per basic and per diluted

common share.”      The press release contained Consolidated Statements of Income, which

reiterated, for the three months ended December 31, 2015, net income of $9,134,000 and basic and

diluted EPS of $0.13. Defendant Shea signed the Form 8-K filed with the SEC, which attached

the press release. The press release listed Defendants McCartney, Wahl, and McKee as “Company

Contacts.”

       124.    On February 3, 2016, the Company held an earnings call to discuss its Q4 2015 and

FY 2015 results. Defendants McCartney, Wahl, and McKee participated on the call. Defendant

McKee reported that, “[i]ncluding settlement-related costs, net income was $9.1 million or $0.13

per share for the quarter and $58 million or $0.80 per share for the year.”

       125.    On February 19, 2016, the Company filed its Annual Report for FY 2015 on Form

10-K with the SEC (“2015 Form 10-K”). Therein, the Company reiterated that, for Q4 2015, net

income was $9,134,000 and that basic and diluted EPS was $0.13.               With respect to EPS

computations, the Company noted that, “[b]asic earnings per common share are computed by

dividing income available to common shareholders by the weighted-average common shares

outstanding for the period. Diluted earnings per common share reflect the weighted-average




                                                40
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 43 of 86




common shares outstanding and dilutive common shares, such as those issuable upon exercise of

stock options.” Defendants Wahl, Shea, McCartney, and McBryan signed the 2015 Form 10-K.

       126.    With respect to “Disclosure Controls and Procedures,” the 2015 Form 10-K noted

that, “[i]n accordance with Exchange Act Rules 13a-15 and 15a-15, we carried out an evaluation,

under the supervision and with the participation of management, including our Chief Executive

Officer and Chief Financial Officer, of the effectiveness of our disclosure controls and procedures

as of the end of the period covered by this report.”

       127.    The 2015 Form 10-K included a SOX Certification that was substantially the same

as the SOX Certification alleged above in ¶90.

       128.    The foregoing statements were false and misleading when made and omitted to

state material facts necessary to make the statements not misleading, because the statements failed

to disclose adverse facts. In particular:

               a.      Starting prior to the Relevant Period and continuing throughout FY 2015,

the Individual Defendants made the Company falsely appear to meet or beat analysts’ targets for

quarterly EPS consistently. The Individual Defendants overstated the Company’s quarterly EPS

by continually manipulating net income to generate EPS results that would have a third digit

(representing tenths of a cent) that would permit the rounding up of reported EPS to artificially

avoid falling short of analysts’ consensus EPS target for the Company. The Individual Defendants

therefore knowingly or recklessly overstated the Company’s EPS to meet analyst estimates and

falsely perpetuated the Company’s reputation for stable and consistent financial performance.

               b.      As a result, the Individual Defendants’ statements about the Company’s net

income and EPS, including the reported quarterly results and the manner in which the Company

calculated basic and diluted EPS, were materially false and misleading and/or lacked a reasonable




                                                 41
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 44 of 86




basis at all relevant times. Among other things, the Individual Defendants concealed from

investors that the Company’s reported net income and EPS was a contrivance engineered to, absent

extraordinary circumstances, avoid falling short of analyst’s consensus EPS estimates.

               c.      As a result, the Company’s financial statements and results for the quarter

materially overstated or otherwise misrepresented the Company’s EPS.

       129.    The foregoing statements were false and misleading when made and omitted to

state material facts necessary to make the statements not misleading, because the statements failed

to disclose adverse facts. In particular, Defendants McCartney, Shea, Wahl, and McBryan

knowingly or recklessly failed to disclose that, prior to the Relevant Period and at all times in FY

2015, the Company lacked sufficient internal controls to prevent their Company from manipulating

its net income and reporting EPS to artificially achieve EPS results that met or exceeded analysts’

consensus EPS estimates.

       C.      FY 2016 False and Misleading Statements Sustained in the Securities Action

       130.    On April 12, 2016, the Company issued a press release to announce its quarterly

results for the three months ended March 31, 2016 (“Q1 2016”). The press release announced that,

“[n]et income for the three months ended March 31, 2016 was $18,626,000 or $0.26 per basic and

per diluted common share, compared to the three months ended March 31, 2015 net income of

$15,516,000 or $0.22 per basic and per diluted common share.” The press release also contained

Consolidated Statements of Income, which noted that basic and diluted earnings per common share

were $0.26 for Q1 2016. Defendant Shea signed the Form 8-K to which the press release was

attached. The press release listed Defendants McCartney, Wahl, and McKee as “Company

Contacts.”




                                                42
        Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 45 of 86




       131.    On April 13, 2016, the Company hosted an earnings call to discuss its results for

Q1 2016. During the call, Defendant McKee again stressed that the Company’s net income and

EPS were records for the quarter. Defendants McCartney, Wahl, and McKee participated on

behalf of the Company. McKee stated, “net income for the quarter increased to $18.6 million or

$0.26 per share, compared to $15.5 million or $0.22 per share in Q1 of 2015. Both net income

and earnings per share were company records for the quarter.”

       132.    On April 22, 2016, the Company filed its quarterly report on Form 10-Q for Q1

2016 with the SEC (“Q1 2016 Form 10-Q”). Defendants Wahl and Shea signed the Q1 2016 Form

10-Q. With respect to EPS, the Company reiterated its previously reported net income for Q1

2016 and reported earnings per basic and per diluted common share of $0.26. With respect to how

the Company calculated its EPS, the Q1 2016 Form 10Q noted that, “[b]asic earnings per common

share are computed by dividing income available to common shareholders by the weighted-

average number of common shares outstanding for the period. Diluted earnings per common share

are calculated using the weighted-average number of common shares outstanding and dilutive

common shares, such as those issuable upon exercise of stock options.” The Q1 2016 Form 10-Q

further noted that, “[b]asic earnings per share are computed using the weighted-average number

of common shares outstanding. The dilutive effect of potential common shares outstanding is

included in diluted earnings per share.”

       133.    With respect to internal controls, the Q1 2016 Form 10-Q noted that, “[b]ased on

their evaluation as of March 31, 2016, pursuant to Exchange Act Rule 13a-15(b), our management,

including our Chief Executive Officer and Chief Financial Officer, believe our disclosure controls

and procedures (as defined in Exchange Act 13a-15(e) are effective.”




                                               43
        Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 46 of 86




       134.   The Q1 2016 Form 10-Q included a SOX Certification that was substantially the

same as the SOX Certification alleged in ¶90.

       135.   On July 12, 2016, the Company issued a press release to announce its quarterly

results for the three months ended June 30, 2016 (“Q2 2016”). The press release reported, “[n]et

income for the three months ended June 30, 2016 was $18,760,000 or $0.26 per basic and per

diluted common share, compared to the three months ended June 30, 2016 net income of

$16,288,000 or $0.23 per basic and per diluted common share.” The press release included

Consolidated Statements of Income, which reiterated that per basic and per diluted EPS were $0.26

for Q2 2016. Defendant Shea signed the Form 8-K to which the press release was attached. The

press release listed Defendants McCartney, Wahl, and McKee as “Company Contacts.”

       136.   On July 13, 2016, the Company held an earnings call to discuss its results for Q2

2016. Defendants Wahl and McKee participated on behalf of the Company. Defendant McKee

again touted the EPS results as a company record. During the call, Defendant McKee stated that,

“[n]et income for the quarter increased to $18.7 million or $0.26 per share, and that compares to

$16.2 million or $0.23 per share in the second quarter of 2015. Both net income and earnings per

share were company records.”

       137.   On July 22, 2016, the Company filed its quarterly results for Q2 2016 on Form 10-

Q with the SEC (“Q2 2016 Form 10-Q”). Defendants Wahl and Shea signed the Q2 2016 Form

10-Q. The Q2 2016 Form 10-Q contained Consolidated Statements of Comprehensive Income

which reiterated the Company’s previously reported net income and reported that earnings per

basic and per diluted common share were $0.26. With respect to EPS calculations, the Q2 2016

Form 10-Q noted that, “[b]asic earnings per common share are computed by dividing income

available to common shareholders by the weighted-average number of common shares outstanding




                                                44
        Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 47 of 86




for the period. Diluted earnings per common share are calculated using the weighted-average

number of common share outstanding and dilutive common shares, such as those issuable upon

exercise of stock options.” The Q2 2016 Form 10-Q also noted with respect to EPS computation

that, “[b]asic and diluted earnings per common share are computed by dividing net income by the

weighted-average number of basic and diluted common shares outstanding, respectively. The

weighted-average number of diluted common shares includes the impact of dilutive securities,

including unvested, unexercised stock options and unvested restricted stock.”

       138.    With respect to internal controls, the Q2 Form 10-Q noted that, “[b]ased on their

evaluation as of June 30, 2016, pursuant to Exchange Act Rule 13a-15(b), our management,

including our Chief Executive Officer and Chief Financial Officer, believe our disclosure controls

and procedures (as defined in Exchange Act 13a-15(e)) are effective.”

       139.    The Q2 2016 Form 10-Q included a SOX Certification that was substantially the

same as the SOX Certification alleged in ¶90.

       140.    On October 11, 2016, the Company issued a press release to announce its results

for the three months ended September 30, 2016 (“Q3 2016”). The Company reported that the,

“[n]et income for the three months ended September 30, 2016 was $19,711,000 or $0.27 per basic

and per diluted common share, compared to the three months ended September 30, 2016 net

income of $17,086,000 or $0.24 per basic and per diluted common share.” The press release

included Consolidated Statements of Income, which noted that basic and diluted earnings per

common share totaled $0.27 for Q3 2016. Defendant Shea signed the Form 8-K filed with the

SEC to which the press release was attached. The press release listed Defendants McCartney,

Wahl, and McKee as “Company Contacts.”




                                                45
        Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 48 of 86




       141.    On October 12, 2016, the Company held an earnings call to discuss its quarterly

results for Q3 2016. Defendants Wahl and McKee participated on behalf of the Company.

Defendant McKee again emphasized that the EPS results were a company record, noting that,

“[n]et income for the quarter increased to $19.7 million or $0.27 per share and that compare[d] to

$17.1 million or $0.24 per share for the third quarter of 2015. Both net income and earnings per

share were company records.”

       142.    On October 28, 2016, the Company issued its quarterly report on Form 10-Q for

Q3 2016 with the SEC (“Q3 2016 Form 10-Q”). Defendants Wahl and Shea signed the Q3 2016

Form 10-Q. The Q3 2016 Form 10-Q contained Consolidated Statements of Comprehensive

Income, which reiterated the previously reported net income for Q3 2016 and noted that basic and

diluted earnings per common share were $0.27. With respect to how the Company calculated its

reported EPS, the Q3 2016 Form 10-Q noted that, “[b]asic earnings per common share are

computed by dividing income available to common shareholders by the weighted-average number

of common shares outstanding for the period. Diluted earnings per common share are calculated

using the weighted-average number of common shares outstanding and dilutive common shares,

such as those issuable upon exercise of stock options.” The Q3 2016 Form 10-Q further noted

that, “[b]asic and diluted earnings per common share are computed by dividing net income by the

weighted-average number of basic and diluted common shares outstanding, respectively. The

weighted-average number of diluted common shares includes the impact of dilutive securities,

including unvested, unexercised stock options and unvested restricted stock.”

       143.    With respect to internal controls and procedures, the Q3 2016 Form 10-Q noted

that, “[b]ased on their evaluation as of September 30, 2106, pursuant to Exchange Act Rule 13a-




                                               46
        Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 49 of 86




15(b), our management, including our Chief Executive Officer and Chief Financial Officer, believe

our disclosure controls and procedures (as defined in Exchange Act 13a-15(e)) are effective.”

       144.    The Q3 2016 Form 10-Q included a SOX Certification that was substantially the

same as the SOX Certification alleged in ¶90.

       145.    On February7, 2017, the Company issued a press release to announce its results for

the three months ended December 31, 2016 (“Q4 2016”) and FY 2016. In its press release, the

Company reported, “[n]et income for the three months ended December 31, 2016 was $20.3

million, or $0.28 per basic and diluted common share.” The press release contained Consolidated

Statements of Income, which noted that basic and diluted earnings per common share were $0.28

for Q4 2016. Defendant Shea signed the Form 8-K filed with the SEC to which the press release

was attached. The press release listed Defendants McCartney, Wahl, and McKee as “Company

Contacts.”

       146.    On February 8, 2017, the Company held an earnings call to discuss its Q4 2016 and

FY 2016 results. Defendants Wahl and McKee participated on behalf of the Company. Defendant

McKee again touted the Company’s EPS results as a record. During the call, McKee noted that,

“net income for the quarter increased to $20.3 million or $0.28 per share, and for the year it was

$77.4 million or $1.05 per share. Both net income and earnings per share for the quarter and year

were company records.”

       147.    On February 24, 2017, the Company filed its Annual Report FY 2016 on Form 10-

K with the SEC (“2016 Form 10-K”). Defendants Wahl, Shea, McCartney, and McBryan signed

the 2016 Form 10-K. The 2016 Form 10-K reiterated the previously reported net income for Q4

2016 and basic and diluted earnings per common share amounted to $0.28. With respect to how

the Company calculated its EPS, the 2016 Form 10-K stated that, “[b]asic earnings per common




                                                47
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 50 of 86




share are computed by dividing income available to common shareholders by the weighted-

average common shares outstanding for the period. Diluted earnings per common share reflect the

weighted-average common shares outstanding and dilutive common shares, such as those issuable

upon exercise of stock options and upon the vesting of restricted stock.”

       148.    With respect to internal controls, the 2016 Form 10-K stated that, “[i]n accordance

with Exchange Act Rules 13a-15 and 15a-15, we carried out an evaluation, under the supervision

and with the participation of management, including our Chief Executive Officer and Chief

Financial Officer, of the effectiveness of our disclosure controls and procedures as of the end of

the period covered by this report. Based on that evaluation, our Chief Executive Officer and Chief

Financial Officer concluded that our disclosure controls and procedures were effective as of

December 31, 2016.”

       149.    The 2016 Form 10-K included a SOX Certification that was substantially the same

as the SOX Certification alleged in ¶90.

       150.    The foregoing statements were false and misleading when made and omitted to

state material facts necessary to make the statements not misleading, because the statements failed

to disclose adverse facts. In particular:

               a.      Starting prior to the Relevant Period and continuing throughout FY 2016,

the Individual Defendants made the Company falsely appear to meet or beat analysts’ targets for

quarterly EPS consistently. The Individual Defendants overstated the Company’s quarterly EPS

by continually manipulating net income to generate EPS results that would have a third digit

(representing tenths of a cent) that would permit the rounding up of reported EPS to artificially

avoid falling short of analysts’ consensus EPS targets for the Company.            The Individual

Defendants therefore knowingly or recklessly overstated the Company’s EPS to meet analyst




                                                48
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 51 of 86




estimates and falsely perpetuate the Company’s reputation for stable and consistent financial

performance.

               b.      As a result, the Individual Defendants’ statements about the Company’s net

income and EPS, including the reported quarterly results and the manner in which the Company

calculated basic and diluted EPS, were materially false and misleading and/or lacked a reasonable

basis at all relevant times. Among other things, the Individual Defendants concealed from

investors that the Company’s reported EPS was a contrivance engineered to, absent extraordinary

circumstances, avoid falling short of analysts’ consensus EPS estimates.

               c.      As a result, the Company’s financial statements and results for the quarter

materially overstated or otherwise misrepresented the Company’s EPS.

       151.    The foregoing statements were false and misleading when made and omitted to

state material facts necessary to make the statements not misleading, because the statements failed

to disclose adverse facts. In particular, Defendants McCartney, Shea, Wahl, and McBryan

knowingly or recklessly failed to disclose that, prior to the Relevant Period and at all times in FY

2016, the Company lacked sufficient internal controls to prevent the Company from manipulating

its net income and reporting EPS to artificially achieve EPS results that met or exceeded analysts’

consensus EPS estimates.

       D.      FY 2017 False and Misleading Statements Sustained in the Securities Action

       152.    On April 12, 2017, the Company issued a press release to announce its quarterly

results for the three months ended March 31, 2017 (“Q1 2017”). The Company reported that,

“[n]et income for the three months ended March 31, 2017 was $22.0 million, or $0.30 per basic

and diluted common share, compared to the three months ended March 31, 2016 net income of

$18.6 million, or $0.26 per basic and diluted common share.” Defendant Shea signed the Form 8-




                                                49
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 52 of 86




K filed with the SEC to which the press release was attached. The press release listed Defendants

McCartney, Wahl, and McKee as “Company Contacts.”

       153.    On April 12, 2017, the Company held an earnings call to discuss its Q1 2017 results.

Defendants Wahl and McKee participated on behalf of the Company. This was the first quarterly

earnings call after publication of the Monocle Report. Defendant McKee touted the quarter’s

results as Company records, stating that, “[n]et income for the quarter increased to $22 million or

$0.30 per share, and both net income and earnings per share for the quarter were company records.”

       154.    During the question-and-answer portion of the call, Andrew Wittmann, a securities

analyst from Robert W. Baird, asked Defendant Wahl for comments on reports that HCSG rounded

up its quarterly results. The analyst asked, “[m]y last question here is just on some of the reports

that came out about the company quarterly results being rounded up for a long period of time on

the quarter. The annual results clearly don’t round up, but I think just given that this has gotten

some attention, it’d be worth having you guys comment on that and just give us your thoughts on

that.” In response, Defendant Wahl dismissed the question and downplayed the significance of

the rounding issue. Wahl stated, “I can tell you – without knowing what article or more

specifically what iteration of articles you’re referring to, I can tell you we believe our best efforts

are spent actually running the company and delivering outcomes for our customers, our employees

and all of our shareholders, not the latest and greatest investor sentiment with third-party articles

and blogs.” Wahl added, “[a]nd when you look at over the past 10 or so years that you mentioned,

our track record really speaks for itself. We’ve tripled the size of the company, customers,

employees, revenues, profits. We’ve paid out more than $400 million in dividends during that

timeframe. And most importantly, we position the company today to surpass that performance




                                                  50
        Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 53 of 86




and deliver for all of our stakeholders over the next decade. So again, I think our track record of

performance over the past 10 years really stands on its own.”

       155.    On April 28, 2017, HCSG filed its quarterly report for Q1 2017 with the SEC on

Form 10-Q (“Q1 2017 Form 10-Q”). Defendants Wahl and Shea signed the Q1 2017 Form 10-Q.

The Q1 2017 Form 10-Q reiterated the Company’s previously reported net income and reported

$0.30 basic and diluted earnings per common share for Q1 2017. With respect to how the

Company calculated its EPS results, the Q1 2017 Form 10-Q stated, “[b]asic earnings per common

share are computed by dividing income available to common shareholders by the weighted-

average number of common shares outstanding for the period. Diluted earnings per common share

are calculated using the weighted-average number of common shares outstanding and dilutive

common shares, such as those issuable upon exercise of stock options and upon the vesting of

restricted stock and restricted stock units.” The Q1 2017 Form 10-Q also stated, “[b]asic and

diluted earnings per common share are computed by dividing net income by the weighted-average

number of basic and diluted common shares outstanding, respectively. The weighted-average

number of diluted common shares includes the impact of dilutive securities, including unvested,

unexercised stock options and unvested restricted stock and restricted stock units.”

       156.    With respect to “Disclosure Controls and Procedures,” the Q1 2017 Form 10-Q

stated, “[b]ased on their evaluation as of March 31, 2017, pursuant to Exchange Act Rule 13a-

15(b), our management, including our Chief Executive Officer and Chief Financial Officer, believe

our disclosure controls and procedures (as defined in Exchange Act 13a-15(e)) are effective.”

       157.    The Q1 2017 Form 10-Q included a SOX Certification that was substantially the

same as the SOX Certification alleged in ¶90.




                                                51
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 54 of 86




       158.    On July 11, 2017, the Company issued a press release to announce its quarterly

results for the three months ended June 30, 2017 (“Q2 2017”). The press release stated, “[n]et

income for the three months ended June 30, 2017 was $22.6 million, or $0.31 per basic and $0.30

per diluted common share, compared to the three months ended June 30, 2016 net income of $18.8

million, or $0.26 per basic and diluted common share.” The press release included Consolidated

Statements of Income, which also reported net income of $22,551,000 and basic EPS of $0.31 and

diluted EPS of $0.30. Defendant Shea signed the Form 8-K filed with the SEC, which attached

the press release. The press release listed Defendants Wahl and McKee as “Company Contacts.”

       159.    The following day, on July 12, 2017, the Company hosted an earnings call to

discuss its Q2 2017 results. On behalf of the Company, Defendants Wahl and McKee participated

on the call. Defendant McKee echoed the Company’s earnings results for the quarter, including

that “[n]et income for the quarter increased to $22.6 million or $0.30 per share.”

       160.    On July 28, 2017, the Company filed its quarterly report on Form 10-Q for Q2 2017

with the SEC (the “Q2 2017 Form 10-Q”). Defendants Wahl and Shea signed the Q2 2017 Form

10-Q. The Q2 2017 Form 10-Q contained Consolidated Statements of Comprehensive Income,

which reiterated the Company’s previously reported net income of $22.6 million and basic EPS of

$0.31 and diluted EPS of $0.30. With respect to EPS calculations, the Q2 2017 Form 10-Q stated,

“[b]asic earnings per common share is computed by dividing income available to common

shareholders by the weighted-average number of common shares outstanding for the period.

Diluted earnings per common share is calculated using the weighted-average number of common

shares outstanding and dilutive common shares, such as those issuable upon exercise of stock

options and upon the vesting of restricted stock and restricted stock units.” Moreover, the Q2 2017

Form 10-Q stated, “[b]asic and diluted earnings per common share are computed by dividing net




                                                52
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 55 of 86




income by the weighted-average number of basic and diluted common shares outstanding,

respectively. The weighted-average number of diluted common shares includes the impact of

dilutive securities, including outstanding stock options and unvested restricted stock and restricted

stock units.”

       161.     With respect to “Disclosure Controls and Procedures,” the Q2 2017 Form 10-Q

stated that, “[b]ased on their evaluation as of June 30, 2017, pursuant to Exchange Act Rule 13a-

15(b), our management, including our President and Chief Executive Officer and Chief Financial

Officer, believe our disclosure controls and procedures (as defined in Exchange Act 13a-15(e)) are

effective.”

       162.     The Q2 2017 Form 10-Q contained a SOX Certification that was substantially the

same as the SOX Certification alleged above in ¶90.

       163.     On October 17, 2017, the Company issued a press release to announce its quarterly

results for the three months ended September 30, 2017 (“Q3 2017”). The press release stated,

“[n]et income for the three months ended September 30, 2017 was $23.5 million, or $0.32 per

basic common share and $0.31 per diluted common share, compared to the three months ended

September 30, 2016 net income of $19.7 million, or $0.27 per basic and diluted common share.”

The press release included Consolidated Statements of Income, which reported, for Q3 2017, a net

income of $23,472,000 and basic EPS of $0.32 and diluted EPS of $0.31. Defendant Shea signed

the Form 8-K filed with the SEC, which attached the press release. The press release listed

Defendants Wahl and McKee as “Company Contacts.”

       164.     The following day, on October 18, 2017, the Company hosted an earnings call to

discuss the Company’s Q3 2017 results. On behalf of the Company, Defendants Wahl and McKee

participated on the call. Defendant McKee again touted the EPS results as a company record,




                                                 53
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 56 of 86




stating, “[n]et income for the quarter increased to $23.5 million or $0.31 per share, both net income

and earnings per share for the quarter were company records.”

        165.    Weeks later, on October 27, 2017, the Company filed its quarterly report on Form

10-Q for Q3 2017 with the SEC (“Q3 2017 Form 10-Q”). Defendants Wahl and Shea signed Q3

2017 Form 10-Q. With respect to EPS, HCSG reiterated its previously reported net income of

$23,472,000 for Q3 2017, and reported basic EPS of $0.32 and diluted EPS of $0.31. With respect

to EPS computing, the Q3 2017 Form 10-Q stated, “[b]asic earnings per common share is

computed by dividing income available to common shareholders by the weighted-average number

of common shares outstanding for the period. Diluted earnings per common share is calculated

using the weighted-average number of common shares outstanding and dilutive common shares,

such as those issuable upon exercise of stock options and upon the vesting of restricted stock and

restricted stock units.”

        166.    With respect to “Disclosure Controls and Procedures,” the Q3 2017 Form 10-Q

stated, “[b]ased on their evaluation as of September 30, 2017, pursuant to Exchange Act Rule 13a-

15(b), our Management, including our President and Chief Executive Officer and Chief Financial

Officer, believe our disclosure controls and procedures (as defined in Exchange Act 13a-15(e)) are

effective.”

        167.    The Q3 2017 Form 10-Q included a SOX Certification that was substantially the

same as the SOX Certification alleged above in ¶90.

        168.    On February 6, 2018, the Company issued a press release to announce its quarterly

results for the three months ended December 31, 2017 (“Q4 2017”) and FY 2017. The press

release stated, “[n]et income for the three months ended December 31, 2017 was $20.2 million or

$.027 per basic and diluted common share.” The press release included Consolidated Statements




                                                 54
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 57 of 86




of Income, which reported, for Q4 2017, a net income of $20,186,000 and basic and diluted EPS

of $0.27. Defendant Shea signed the Form 8-K filed with the SEC, which attached the press

release. The press release listed Defendants Wahl and McKee as “Company Contacts.”

       169.    On February 7, 2018, the Company hosted an earnings call to discuss its Q4 2017

and FY 2017 results. On behalf of the Company, Defendants Wahl and McKee participated on

the call. Defendant McKee stated, “[n]et income came in at $20 million or $0.27 per share for the

quarter, and $88 million or $1.19 per share for the year.”

       170.    On February 23, 2018, the Company filed its Annual Report for FY 2017 on Form

10-K with the SEC (the “2017 Form 10-K”). Defendants Wahl and Shea signed the 2017 Form

10-K. With respect to quarterly net income and EPS, the Company reiterated its previously

reported net income of $20,186,000 for Q4 2017 and basic and diluted EPS of $0.27. With respect

to how the Company calculated its EPS, HCSG stated, “[b]asic earnings per common share is

computed by dividing income available to common shareholders by the weighted-average number

of common shares outstanding for the period. Diluted earnings per common share is calculated

using the weighted-average number of common shares outstanding and dilutive common shares,

such as those issuable upon exercise of stock options and upon the vesting of restricted stock and

restricted stock units.” HCSG further stated that, “[b]asic and diluted earnings per common share

are computed by dividing net income by the weighted-average number of basic and diluted

common shares outstanding, respectively. The weighted-average number of diluted common

shares includes the impact of dilutive securities, including outstanding stock options and unvested

restricted stock and restricted stock units.”

       171.    With respect to “Disclosure Controls and Procedures,” the 2017 Form 10-K stated

that, “[i]n accordance with Securities Exchange Act Rules 13a-15 and 15a-15, the Company




                                                55
        Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 58 of 86




carried out an evaluation, under the supervision and with the participation of management,

including the Company’s Chief Executive Officer and Chief Financial Officer, of the effectiveness

of the Company’s disclosure controls and procedures as of the end of the period covered by this

report. Based on that evaluation, the Company’s Chief Executive Officer and Chief Financial

Officer concluded that the Company’s disclosure controls and procedures were effective as of

December 31, 2017.”

       172.    The 2017 Form 10-K included a SOX Certification that was substantially the same

as the SOX Certification alleged above in ¶90.

       173.    The 2017 Form 10-K also contained additional misstatements and material

omissions as a consequence of the Company’s failure to disclose the existence of the SEC’s

investigation into the Company’s EPS practices. The 2017 Form 10-K omitted to disclose any

information about the SEC’s investigation of the company’s EPS practices, which had been

proceeding since approximately November 2017.

       174.    The 2017 Form 10-K contained further material omissions regarding the SEC’s

investigation into the Company’s EPS practices. The 2017 Form 10-K stated, in its Item 1A Risk

Disclosures:

       Failure to maintain effective internal control over financial reporting could have
       a material adverse effect on our ability to report our financial results on a timely
       and accurate basis.

       Failure to maintain appropriate and effective internal controls over our financial
       reporting could result in misstatements in our financial statements and potentially
       subject us to sanctions or investigations by the SEC or other regulatory authorities,
       and could cause us to delay the filing of required reports with the SEC and our
       reporting of financial results. Any of these events could result in a decline in the
       market price of our Common Stock. Although we have taken steps to maintain our
       internal control structure as required, we cannot guarantee that control deficiencies
       will not result in a misstatement in the future.

       (Emphasis in original.)



                                                 56
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 59 of 86




       175.    The foregoing statements were false and misleading when made and omitted the

statement of material facts necessary to make the statements not misleading, because the

statements failed to disclose adverse facts. In particular:

               a.      Starting prior to the Relevant Period and continuing throughout the first

three quarters of FY 2017, the Individual Defendants made the Company falsely appear to meet or

beat analysts’ targets for quarterly EPS consistently. The Individual Defendants overstated the

Company’s quarterly EPS by continually manipulating net income to generate EPS results that

would have a third digit (representing tenths of a cent) that would permit the rounding up of

reported EPS to artificially avoid falling short of analysts’ consensus EPS target for the Company.

The Individual Defendants therefore knowingly or recklessly overstated the Company’s EPS in

the first three quarters of FY 2017 to avoid falling short of analysts’ EPS estimates and falsely

perpetuate the Company’s reputation for stable and consistent financial performance.

               b.      In Q4 2017, a quarter in which the Company reported net income and EPS

that missed analysts’ consensus EPS estimate for the first time in eight quarters, the Company

failed to disclose that the SEC had contacted HCSG in November 2017 as part of an investigation

into the Company’s EPS practices. The Individual Defendants knew or were reckless in not

knowing that the SEC’s investigation into the Company’s EPS practices was a material issue for

shareholders in approximately March or April 2017 due to: (i) Monocle’s outreach to Defendants

McCartney, Wahl, and McKee prior to the March 23, 2017 publication of the Monocle Report;

and/or (ii) Defendant Wahl’s April 12, 2017 response to an analyst question about the subject of

the Monocle Report.

               c.      As a result, the Individual Defendants’ statements about the Company’s net

income and EPS in the first three quarters of 2017, including the reported quarterly results and the




                                                 57
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 60 of 86




manner in which the Company calculated basic and diluted EPS, were materially false and

misleading and/or lacked a reasonable basis at all relevant times. Among other things, the

Individual Defendants concealed from shareholders that the Company’s reported EPS was a

contrivance engineered to, absent extraordinary circumstances, avoid falling short of analysts’

consensus EPS estimates.

                d.     As a result, the Company’s financial statements and results for each quarter

materially overstated for the first three quarters of 2017, or otherwise failed to disclose that the

Company’s EPS, in Q4 2017, was the subject of an SEC investigation.

       176.     The statements made by Defendant Wahl in response to an analyst’s question about

the substance of the Monocle Report in ¶154 were materially false and misleading because

Monocle had informed Defendant Wahl of the Monocle Report’s conclusions before publication

of the Monocle Report. Moreover, as alleged in ¶154 herein, Defendant Wahl’s responses to

analyst Wittmann reveal that Wahl, in fact, knew about the Monocle Report and its conclusions

about the Company’s EPS practices. Additionally, Defendant Wahl’s response was false and

misleading because it concealed that the analysis and conclusions in the Monocle Report were true

and accurate.

       177.     The foregoing statements were false and misleading when made and omitted to

state material facts necessary to make the statements not misleading, because the statements failed

to disclose adverse facts. In particular, Defendants Wahl and Shea knowingly or recklessly failed

to disclose that, prior to the Relevant Period and at all times in FY 2017, the Company lacked

sufficient internal controls to prevent the Company from manipulating its net income and reporting

EPS to artificially achieve EPS results that met or exceeded analysts’ consensus EPS estimates.




                                                58
        Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 61 of 86




       178.    The statements made in ¶¶168-69 regarding the Company’s Q4 2017 EPS results

and practices were also materially false and misleading because they omitted to disclose the fact

that the Company was the subject of an ongoing SEC examination into the Company’s EPS

rounding and reporting practices.

       179.    The statements made in the 2017 Form 10-K Item 1A risk disclosure (see ¶174),

regarding generalized risks of an SEC investigation, omitted to disclose the material fact that, in

November 2017, the Company learned that it was the subject of an SEC inquiry into the

Company’s EPS practices. The EPS practices that were the subject of the SEC’s investigation

were known to the Individual Defendants to be a material issue for shareholders in approximately

March or April 2017 due to: (i) Monocle’s outreach to Defendants McCartney, Wahl, and McKee

prior to the march 23, 2017 publication of the Monocle Report; (ii) Defendant Wahl’s April 12,

2017 response to an analyst question about the subject of the Monocle Report; and/or (iii) the

Individual Defendants’ concession that the ongoing investigation could have a “substantial”

impact on the Company’s expenses and financial results.

       E.      FY 2018 False and Misleading Statements Sustained in the Securities Action

       180.    In April 2018, the Company announced results and revealed information showing

that it missed analysts’ consensus EPS estimates.

       181.    On April 17, 2018, the Company issued a press release to announce its quarterly

results for the three months ended March 31, 2018 (“Q1 2018”). The press release stated, “[n]et

income for the three months ended March 31, 2018 was $0.1 million, or $0.00 per basic and diluted

common share.” Purporting to explain these results, the press release added: “[t]he decline from

the prior three month period ended March 31, 2017 related to the Company’s first quarter 2108

increase in its accounts receivable allowance, primarily related to corporate restructurings of two




                                                59
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 62 of 86




privately-held, multi-state operations, as discussed in the Company’s press releases on April 16,

2018.” The press release included Consolidated Statements of Income, which also reported, for

Q1 2018, net income of $72,000 and basic and diluted EPS of $0.00. Defendant Shea signed the

Form 8-K filed with the SEC, which attached the press release. The press release listed Defendants

Wahl and McKee as “Company Contacts.”

       182.    The following day, on April 18, 2018, the Company hosted an earnings call to

discuss its Q1 2018 results. Defendants Wahl and McKee participated on behalf of the Company.

Defendant McKee stated that, “[n]et income for the quarter was around $72,000, but after adjusting

for that $35 million reserve that [Defendant Wahl] addressed in his opening comments, earnings

per share would have been around $0.35 per share.”

       183.    On April 27, 2018, the Company filed its quarterly report on Form 10-Q for Q1

2018 with the SEC (the “Q1 2018 Form 10-Q”). Defendants Wahl and Shea signed the Q1 2018

Form 10-Q. With respect to EPS, the Company reported net income of $72,000 for Q1 2018 and

reported earnings per basic and per diluted common share of $0.00. With respect to how the

Company calculated EPS, HCSG stated, “[b]asic earnings per common share is computed by

dividing income available to common shareholders by the weighted-average number of common

shares outstanding for the period Diluted earnings per common share is calculated using the

weighted-average number of common shares outstanding and dilutive common shares, such as

those issuable upon exercise of stock options and upon the vesting of restricted stock and restricted

stock units.” HCSG further stated, “[b]asic and diluted earnings per common share are computed

by dividing net income by the weighted-average number of basic and diluted common shares

outstanding, respectively. The weighted-average number of diluted common shares includes the




                                                 60
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 63 of 86




impact of dilutive securities, including outstanding stock options and unvested restricted stock and

restricted stock units.”

        184.    With respect to “Disclosure Controls and Procedures,” the Q1 2018 Form 10-Q

stated that, “[b]ased on their evaluation as of March 31, 2018, pursuant to Exchange Act Rule 13a-

15(b), our Management, including our President and Chief Executive Officer and Chief Financial

Officer, believe our disclosure controls and procedures (as defined in Exchange Act 13a-15(e)) are

effective.”

        185.    The Q1 2018 Form 10-Q also contained misstatements about the SEC’s inquiry.

The Q1 2018 Form 10-Q stated, “[t]he Company is subject to various claims and legal actions in

the ordinary course of business. Some of these matters include payroll and employee-related

matters and examinations by government agencies.” The Q1 2018 Form 10-Q added, “[i]f adverse

outcomes of such claims and legal actions are reasonably possible, Management assesses

materiality and provides financial disclosure, as appropriate.” The Q1 2018 Form 10-Q continued,

“[t]he Company believes it is not a party to, nor are any of its properties the subject of, any pending

legal proceeding or governmental examination that would have a material adverse effect on the

Company’s consolidated financial condition or liquidity.”

        186.    The Q1 2018 Form 10-Q omitted to disclose material information about the SEC’s

investigation. The Q1 2018 Form 10-Q reaffirmed its Item 1A risk disclosures from the 2017

Form 10-K, including with respect to SEC investigations (see supra ¶174) and stated: “There have

been no material changes in the risk factors set forth in Part I, Item 1A, ‘Risk Factors’ in the

Company’s Annual Report on Form 10-K for the year ended December 31, 2017.”

        187.    In July 2018, HCSG announced results showing that it again missed EPS analyst

estimates. On July 17, 2018, the Company issued a press release to announce its quarterly results




                                                  61
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 64 of 86




for the three months ended June 30, 2018 (“Q2 2018”). The press release stated, “[n]et income for

the three months ended June 30, 2018 was $25.8 million, or $0.35 per basic and diluted common

share.” The press release included Consolidated Statements of Income, which also reported, for

Q2 2018, net income of $25,814,000 and basic and diluted EPS of $0.35. Defendant Shea signed

the Form 8-K filed with the SEC, which attached the press release. The press release listed

Defendants Wahl and McKee as “Company Contacts.”

       188.    On July 18, 2018, the Company hosted an earnings call to discuss its Q2 2018

results. Defendants Wahl and McKee participated on behalf of the Company. Defendant McKee

stated, “[n]et income for the quarter was $25.8 million, and earnings per share came in at $0.35

per share.”

       189.    On July 27, 2018, the Company filed its quarterly report on Form 10-Q for Q2 2018

with the SEC (“Q2 2018 Form 10-Q”). Defendants Wahl and Shea signed the Q2 2018 Form 10-

Q. With respect to EPS, the Company reiterated its previously reported net income of $25,814,000

for Q2 2018 and reported basic and diluted EPS of $0.35. With respect to how the Company

calculated its EPS, the Q2 2018 Form 10-Q stated, “[b]asic earnings per common share is

computed by dividing income available to common shareholders by the weighted-average number

of common shares outstanding for the period. Diluted earnings per common share is calculated

using the weighted-average common shares outstanding and dilutive common shares, such as those

issuable upon exercise of stock options and upon the vesting of restricted stock and restricted stock

units.” The Q2 2018 Form 10-Q further stated, “[b]asic and diluted earnings per common share

are computed by dividing net income by the weighted-average number of basic and diluted

common shares outstanding, respectively. The weighted-average number of diluted common




                                                 62
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 65 of 86




shares includes the impact of dilutive securities, including outstanding stock options and unvested

restricted stock and restricted stock units.”

       190.    With respect to “Disclosure Controls and Procedures,” the Q2 2018 Form 10-Q

stated, “[b]ased on their evaluation as of June 30, 2018, pursuant to Exchange Act Rule 13a-15(b),

our Management, including our President and Chief Executive Officer and Chief Financial Officer,

believe our disclosure controls and procedures (as defined in Exchange Act 13a-15(e)) are

effective.”

       191.    The Q2 2018 Form 10-Q included a SOX Certification that was substantially the

same as the SOX Certification alleged above in ¶90.

       192.    The Q2 2018 Form 10-Q also omitted to disclose material information about the

SEC’s investigation. The Q2 2018 Form 10-Q reaffirmed the Item 1A risk disclosures from the

2017 Form 10-K, including with respect to SEC investigations (see supra ¶174) and stated: “There

have been no material changes in the risk factors set forth in Part I, Item 1A, ‘Risk Factors’ in the

Company’s Annual Report on Form 10-K for the year ended December 31, 2017.”

       193.    In October 2018, the Company announced results for the three months ended

September 30, 2018 (“Q3 2018”) revealing that the Company had again missed analysts’

consensus EPS estimates. On October 16, 2018, the Company issued an earnings release (the “Q3

2018 Earnings Release”) that reported, “[f]or the three months ended September 30, 2018, net

income was $26.1 million, or $0.35 per basic and diluted common share, segment margins in

housekeeping & laundry and dining & nutrition services are estimated at 11.3% and 6.2%,

respectively and cash flow from operations was $47 million, inclusive of the $25 million change

in accrued payroll.”




                                                 63
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 66 of 86




       194.    The Q3 2018 Earnings Release included Consolidated Statements of Income, which

also reported, for Q3 2018, net income of $26,086,000 and basic and diluted EPS of $0.35.

Defendant Shea signed the Form 8-K filed with the SEC, to which a copy of the Q3 2018 Earnings

Release was attached. The Q3 2018 Earnings Release listed Defendants Wahl and McKee as

“Company Contacts.”

       195.    The following day, on October 17, 2018, the Company hosted an earnings call to

discuss its Q3 2018 results. Defendants Wahl and McKee participated on the call on behalf of the

Company. Defendant McKee stated, “[n]et income for the quarter was $26.1 million, and earnings

per share came in at $0.35 per share.”

       196.    On October 19, 2018, the Company filed its quarterly report for Q3 2018 on Form

10-Q with the SEC (“Q3 2018 Form 10-Q”). Defendants Wahl and Shea signed the Q3 2018 Form

10-Q. With respect to EPS, the Company reported for Q3 2018 net income of $26,086,000 and

reported basic and diluted EPS of $0.35. With respect to how the Company calculated its EPS,

the Q3 2018 Form 10-Q stated, “[b]asic earnings per common share is computed by dividing

income available to common shareholders by the weighted-average number of common shares

outstanding for the period. Diluted earnings per common share is calculated using the weighted-

average number of common shares outstanding and dilutive common shares, such as those issuable

upon exercise of stock options and upon the vesting of restricted stock and restricted stock units.”

The Q3 2018 Form 10-Q further stated, “[b]asic and diluted earnings per common share are

computed by dividing net income by the weighted-average number of basic and diluted common

shares outstanding, respectively.     The weighted-average number of diluted common shares

includes the impact of dilutive securities, including outstanding stock options and unvested

restricted stock and restricted stock units.”




                                                64
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 67 of 86




       197.    With respect to “Disclosure Controls and Procedures,” the Q3 2018 Form 10-Q

stated, “[b]ased on their evaluation as of September 30, 2018, pursuant to Exchange Act Rule 13a-

15(b), our Management, including our President and Chief Executive Officer and Chief Financial

Officer, believe our disclosure controls and procedures (as defined in Exchange Act 13a-15(e)) are

effective.”

       198.    The Q3 2018 Form 10-Q included a SOX Certification that was substantially the

same as the SOX Certification alleged above in ¶90.

       199.    The Q3 2018 Form 10-Q omitted to disclose material information about the SEC’s

investigation. The Q3 2018 Form 10-Q reaffirmed the Item 1A risk disclosures from the 2017

Form 10-K, including with respect to SEC investigations (see supra ¶174) and stated: “There have

been no material changes in the risk factors set forth in Part I, Item 1A, ‘Risk Factors’ in the

Company’s Annual Report on Form 10-K for the year ended December 31, 2017.”

       200.    On February 5, 2019, the Company issued a press release to announce its quarterly

results for the three months ended December 31, 2018 (“Q4 2018”) as well as for FY 2018 (the

“Q4 2018 Earnings Release”). The press release stated, “[n]et income for the quarter was $32

million, or $0.43 per basic and $0.42 per diluted common share, and segment margins in

housekeeping & laundry and dining & nutrition services are estimated at 9.5% and 5.4%,

respectively.” The press release included Consolidated Statements of Income, which also reported,

for the three months ended December 31, 2018, net income of $31,552,000 and basic EPS of $0.43

and diluted EPS of $0.42. Defendant Shea signed the Form 8-K filed with the SEC, which

accompanied the press release. The press release listed Defendants Wahl and McKee as “company

Contacts.”




                                               65
           Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 68 of 86




          201.   On February 6, 2019, the Company hosted an earnings call to discuss its Q4 2018

results. Defendants Wahl and McKee participated on behalf of the Company. Defendant McKee

stated, “[n]et income for the quarter came in at $32 million, and earnings per share was $0.42 per

share.”

          202.   The foregoing statements were false and misleading when made and omitted to

state material facts necessary to make the statements not misleading, because the statements failed

to disclose adverse facts, including:

                 a.     That the Company was the subject of an SEC inquiry as early as November

2017 in connection with an investigation of the Company’s EPS practices, which the Individual

Defendants knew or were reckless in not knowing was a material issue for investors in

approximately March or April 2017 due to: (a) Monocle’s outreach to Defendants McCartney,

Wahl, and McKee prior to the March 23, 2017 publication of the Monocle Report; and/or (b)

Defendant Wahl’s April 12, 2017 response to an analyst question about the subject of the Monocle

Report.

                 b.     That within months, and no later than March 2018, the SEC escalated its

matter under inquiry into a “formal order of investigation” and served a formal subpoena on the

Company.

                 c.     That as a result, the Individual Defendants’ statements about the Company’s

EPS, including the reported quarterly results and the manner in which the Company calculated

basic and diluted EPS, were materially false and misleading and/or lacked a reasonable basis at all

relevant times. Among other things, the Individual Defendants concealed from investors that the

Company’s EPS practices were the subject of an ongoing SEC investigation.




                                                 66
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 69 of 86




               d.      As a result, the Company’s financial statements and results for the quarter

materially misrepresented the Company’s reported quarterly EPS; and

               e.      That ongoing investigations had generated significant expenses and could

have a “substantial” impact on the Company’s expenses and financial results.

       203.    The foregoing statements with respect to internal controls were false and

misleading when made and omitted to state material facts necessary to make the statements not

misleading, because the statements failed to disclose adverse facts. In particular, Defendants Wahl

and Shea knowingly or recklessly failed to disclose that, prior to the Relevant Period and at all

times in FY 2018, the Company lacked sufficient internal controls to prevent the Company from

manipulating its net income and reporting EPS to artificially achieve EPS results that met or

exceeded analysts’ consensus EPS estimates. The statements concerning the adequacy of internal

controls were also materially false and misleading and omitted to disclose material information

given that the statements failed to disclose the pendency of the SEC’s investigation of the

Company’s EPS practices that were the product of insufficient controls over financial reporting.

       F.      Further False and Misleading Statements Related to a 2018 Credit Facility
               Agreement Sustained in the Securities Action

       204.    On December 31, 2018, the Company made material misstatements and omissions

in the New Credit Facility Agreement described herein. In the Agreement, which was dated

December 21, 2018, and filed with the SEC on December 31, 2018 as an attachment to a Form 8-

K signed by Defendant Shea, the Company represented that there were no investigations pending

against it. Specifically, Section 6.1.5 of the Credit Agreement states: “There are no actions, suits,

proceedings, or investigations pending or, to the knowledge of any Loan party, threatened against

such Loan party or any Subsidiary of such Loan Party at law or in equity before any Official Body




                                                 67
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 70 of 86




which individually or in the aggregate could reasonably be expected to result in any Material

Adverse change.”

       205.    The Credit Agreement defined an “Official Body to include the United States

government or a governmental agency, which would include the SEC. Specifically, the Credit

Agreement states: “Official Body shall mean the government of the United States of America or

any other nation, or of any political subdivision thereof, whether state or local, and any agency,

authority, instrumentality, regulatory body, court, central bank or other entity exercising executive,

legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to

government . . . and any group or body charged with setting financial or regulatory capital rules or

standards (including the Financial Accounting Standards Board, the Bank of International

Settlements of the Basel Committee on Banking Supervision or any successor or similar authority

to any of the foregoing).”

       206.    The statements and/or omissions in the Company’s New Credit Facility Agreement

filed as an attachment to a December 31, 2018 Form 8-K denying the existence of a material

investigation of the Company were materially false and misleading because they omitted to

disclose material facts about the SEC’s investigation of the Company, including that: (i) in

November 2017, the SEC commenced a matter under inquiry into the Company’s EPS practices;

(ii) the SEC’s investigation into the Company’s EPS practices escalated to a formal investigation

and, in March 2018, the Company received a subpoena from the SEC; and (iii) during Q4 2018,

the Company launched a costly internal investigation into the matters being investigated by the

SEC, purportedly conducted by “a nationally renowned law firm and supported by a Big Four

accounting firm’s forensic practice.” Moreover, the Individual Defendants knew or were reckless

in not knowing that the SEC’s investigation into the Company’s EPS practices was a material issue




                                                 68
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 71 of 86




for shareholders as of at least approximately March or April 2017 due to: (i) Monocle’s outreach

to Defendants McCartney, Wahl, and McKee prior to the March 23, 2017 publication of the

Monocle Report; (ii) Defendant Wahl’s April 12, 2017 response to an analyst question about the

subject of the Monocle Report; and/or (iii) the Individual Defendants’ concession that the ongoing

investigation could have a “substantial” impact on the Company’s expenses and financial results.

VII.   THE TRUTH EMERGES

       207.    On March 4, 2019, the Company announced that it received a letter from the SEC

in November 2017 regarding an inquiry into the Company’s EPS calculation practices, and then

in March 2018, received a formal subpoena from the SEC in connection with the same practices.

Also on that date, the Company announced that it was unable to file its Annual Report on Form

10-K for the year ended December 31, 2018, due to the pendency of an internal investigation into

the practices that were the subject of the SEC’s investigation. The Company’s stock price fell by

more than 13% on this news.

       208.    The Company’s stock price has failed to recover after the March 4, 2019

announcement of the SEC investigation. Having abandoned its long-standing misleading practice

of strategic EPS rounding, the Company has continued missing analyst estimates in 2019. Further,

the Individual Defendants have admitted that the SEC’s investigation has and could continue to

adversely impact the Company’s financial results and that its own internal investigation adversely

impacted its results.

       209.    On April 30, 2019, the Company issued a press release to announce its results for

the three months ended March 31, 2019 (“Q1 2019”). For Q1 2019, the Company reported net

income of $9.2 million or $0.12 per basic and per diluted common share, a miss of $0.24. Reacting

to these results, a Stephens securities analyst stated on April 30, 2019, “[t]he quarter will likely do




                                                  69
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 72 of 86




little to shake bears . . . consensus estimates will come down.” In response to the April 30, 2019

news of the Company’s Q1 2019 results, the price of the Company’s stock fell from $33.85 to

$31.96 on the next trading day, a decline of 5.58%.

       210.    On May 1, 2019, the Company held an earnings call to discuss its Q1 2019 results.

On behalf of the Company, Defendants Wahl and McKee participated on the call. Before the call

began, the operator, speaking for the Company, stated, “[t]he ongoing SEC investigation and or

any related litigation could adversely affect or cause variability in our financial results.”

       211.    On the same May 1, 2019 earnings call, Defendant McKee stated, “[n]ow SG&A

[Selling, General & Administrative Expense] was also impacted by about $6 million of legal and

professional fees related to the SEC matter, the majority of which related to the internal

investigation that was completed in mid-March.”

       212.    During the same May 1, 2019 call, securities analyst, Sean Dodge, asked, “[y]ou

said you can’t really comment on the SEC matter, but I know you guys were working to be

proactive and get a chance to present the findings of your internal review to them. Can you tell us

if that’s happened? Or is that still expected to happen?”

       213.    In response, Wahl stated, “[y]eah, I think to your point we can’t really get into much

detail, other than to say, which we’ve talked about in the past. We are fully cooperating and

obviously we’re hopeful for a swift and successful outcome. And yes we did successfully complete

the internal investigation in mid-March. But the conversations, the dialogue with the SEC is active

and ongoing, and will continue to be, but it’s one of those things when we’re asked about a

timetable or potential evolution of the matter, it’s really – there’s not a straight line, right there’s

stops and starts, and we’re ready willing and able to continue to move as quickly or as slowly as

the staff would like us to and again continuing to fully cooperate.”




                                                  70
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 73 of 86




       214.     On May 3, 2019, the Company filed its quarterly report for Q1 2019 on Form 10-

Q with the SEC (“Q1 2019 Form 10-Q”). The Company stated that its expenses increased by more

than $4 million for Q1 2091, stating, “[t]he increase was primarily a result of increased legal and

other professional fees incurred during the first quarter of 2019 in connection with the Company’s

internal investigation related to the Securities Exchange Commission’s inquiry regarding the

Company’s earnings per share calculation practices.”

       215.     On July 23, 2019, the Company issued a press release to announce its results for

the three months ended June 30, 2019 (“Q2 2019”). For Q2 2019, the Company reported net

income of $18.2 million or $0.24 basic and diluted earnings per common share. On July 23, 2019,

a William Blair analyst noted that the Company’s Q2 2019 results were “below Street expectations

– once again largely . . . because of issues in the company’s skilled nursing facility (SNF) client

base.” The William Blair analyst continued, “EPS were $0.24, which came in below the $0.35

consensus forecast and $0.35 in adjusted EPS in the prior-year period.”

       216.     On July 24, 2019, the Company hosted an earnings call to discuss its Q2 2019

results. On behalf of the Company, Defendants Wahl and McKee participated on the call. During

the call, securities analyst, Ryan Daniels, stated, “[j]ust a couple of quick follow-ups at this point

in regards to the $2 million in SG&A costs related to the SEC investigation, how should we think

about that trended forward? Is that something that’s just going to be a continuing cost until it’s

closed or because that accelerate decelerate? Just trying to get a better feel on the SG&A numbers

for a model.”

       217.     In response Defendant Wahl stated, “Yes, Ryan. I would say going forward we do

expect some level of elevated cost and will certainly call that out. As it’s incurred each quarter

over the back half of the year sitting here today just looking at the fact that there’s no real updates




                                                  71
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 74 of 86




to share it’s been fairly quiet. We continue to remain cooperative but there’s not any really know

how noteworthy updates. We would expect it to be somewhat less than what it was this past

quarter where – there was some carryover from the internal review from Q1, difficult to project

out. There will be elevated cost back after the year we’d expect it to be less than what we incurred

this quarter, btu again that’s difficult to forecast depending on whether or not we need to utilize

more man-hours from a professional or legal perspective.”

       218.    On July 26, 2019, the Company filed its quarterly report for Q2 2019 on Form 10-

Q with the SEC (the “Q2 2019 Form 10-Q”). Defendants Wahl and Shea signed the Q2 2019

Form 10-Q.     The Q2 2019 Form 10-Q explained that, “consolidated selling, general, and

administrative expense increased $3.9 million or 11.6%, to 8.0% of consolidated revenues, for

three months ended June 30, 2019 compared to the corresponding period of 2018. The increase

was primarily a result of increased legal and other professional fees incurred in connection with

the Company’s internal investigation related to the Securities and Exchange Commission’s inquiry

regarding the Company’s earnings per share calculation practices.”

VIII. THE SEC’S INVESTIGATION AND THE SECURITIES ACTION REPRESENT
      SIGNIFICANT LOSSES FOR THE COMPANY

       219.    The SEC’s inquiry has not been resolved as of the date of the filing of this

Complaint. As disclosed in the Company’s latest quarterly filing, its Q1 2021 Form 10-Q filed

with the SEC on April 23, 2021 (the “Q1 2021 Form 10-Q”), the SEC’s investigation remains an

open investigation, with possible losses estimated to be up to $10 million:

       As previously disclosed, the Securities and Exchange Commission (“SEC”) is
       conducting an investigation into the Company’s earnings per share (“EPS”)
       calculation practices, which focuses on periods prior to 2018. Following receipt of
       a letter from the SEC in November 2017 regarding its inquiry into those practices
       followed by a subpoena in March 2018, the Company authorized its outside counsel
       to conduct an internal investigation, under the direction of the Company’s Audit
       Committee, into matters related to the SEC subpoena. This investigation was
       completed in March 2019 and the Company continues to cooperate with the SEC’s


                                                72
        Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 75 of 86




       investigation and document requests. The Company and the SEC have been
       engaged in discussions regarding a potential resolution of the investigation. As a
       result of these discussions, the Company has determined, in accordance with ASC
       450, that a liability is reasonably possible and currently estimates a range of
       possible loss of up to $10.0 million.

       220.    In addition, the Q1 2021 Form 10-Q states the following with respect to the

Securities Action:

       On March 22, 2019, a putative shareholder class action lawsuit was filed against
       the Company and its Chief Executive Officer in the U.S. District Court for the
       Eastern District of Pennsylvania, seeking unspecified monetary damages and other
       relief on behalf of the plaintiff class. The initial complaint, which was filed by a
       plaintiff purportedly on behalf of all purchasers of the Company’s securities
       between April 11, 2017 and March 4, 2019 (the “Class Period”), alleges violations
       of the federal securities laws in connection with the matters related to the
       Company’s EPS calculation practices. On September 17, 2019, the complaint was
       amended to, among other things, extend the Class Period to cover the period
       between April 8, 2014 and March 4, 2019, and to name additional individuals
       affiliated with the Company as defendants.

       On March 17, 2021, the parties reached an agreement in principle to settle the action
       on a class-wide basis. The parties executed a term sheet outlining the pertinent
       terms of the proposed settlement, which is subject to confidentiality obligations at
       this time and remains subject to final documentation and approval by the court. Our
       insurance carriers have agreed to pay the entirety of the settlement amount upon
       court approval of the settlement. As of March 31, 2021, the associated contingency
       was included within the "Other accrued expenses" and "Prepaid expenses and other
       assets" captions on the Company’s Consolidated Balance Sheet.

       The Company continues to vigorously defend against all active litigation claims
       asserted. Any of the foregoing matters could result in substantial costs to the
       Company, divert management’s attention and resources, and adversely affect the
       Company’s business condition or harm its reputation, regardless of their merit or
       outcome. In addition, the uncertainty of the pending lawsuit or potential filing of
       additional lawsuits could lead to more volatility and a reduction in the Company’s
       stock price.

       221.    The “other accrued expenses” and “prepaid expenses and other assets” which

include the contingencies the Company has reserved for the outcome of the Securities Action, were

reported to amount to $30,852,000 and $2,416,000, respectively, on the Company’s Consolidated




                                                73
           Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 76 of 86




Balance Sheet, as disclosed in HCSG’s Q1 2012 Form 10-Q. The Securities Action thus represents

a significant cost to the Company and is part of a reserve accrual which exceeds $30 million.

IX.    DERIVATIVE AND DEMAND REFUSED ALLEGATIONS

       222.    Plaintiffs bring this action derivatively in the right of and for the benefit of HCSG

to redress injuries suffered, and to be suffered, by HCSG as a direct result of the breaches of

fiduciary duty by the Individual Defendants.

       223.    HCSG is named as a Nominal Defendant in this case solely in a derivative capacity.

This is not a collusive action to confer jurisdiction on this Court that it would not otherwise have.

Plaintiffs are, and at all times relevant hereto have been, continuous shareholders of HCSG.

       224.    Plaintiffs will adequately and fairly represent the interests of HCSG and its

shareholders in prosecuting and enforcing their rights. Prosecution of this action, independent of

the Board, is in the best interests of the Company.

       225.    The wrongful acts complained of herein subject, and will continue to subject,

HCSG to ongoing harm because the adverse consequences of the actions are still in effect and

ongoing.

       226.    On October 10, 2021, Plaintiffs sent a demand letter to the Board of HCSG (the

“Demand Letter”). Through the Demand Letter, Plaintiffs demanded that the Board take the

following actions:

               a.      Appoint a special committee of independent directors (the “Special

Committee”) to investigate the matters set forth therein and institute legal action for damages

against all responsible officers and directors if such legal action is in the best interests of the

Company;




                                                 74
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 77 of 86




               b.      Empower, by Board resolution, the Special Committee to hire financial,

legal, and other advisors as the Special Committee deems reasonably necessary to fulfill its

investigatory role;

               c.      Empower, by Board resolution, the Special Committee to take such

independent action as it deems appropriate under the circumstances, including prosecution of

litigation or other disciplinary action, such as compensation penalties, against the Senior

Executives and other culpable management for misleading the Board’s independent directors

concerning the accuracy of the Company’s financial statements;

               d.      Reforming the Company’s bonus claw back policy to permit claw back of

executive discretionary bonus compensation when the executive is found to have made false

statements concerning the Company’s financial statements;

               e.      Amend and publicly disclose its policies related to, and form a new

committee dedicated to policing, insider trading (respectively, the “Insider Trading Policy” and

the “Insider Trading Committee”). Going forward, the Company shall prohibit all directors and

executives, as well as their affiliates, from buying or selling HCSG securities and derivatives

except pursuant to duly adopted 10b5-1 trading plans that have been publicly disclosed. The

Insider Trading Committee, which is to fully consist of independent directors, will be authorized

to waive this requirement and permit officers and other directors, as well as their affiliates, to make

specific purchases or sales outside of such 10b5-1 trading plans. The details regarding any such

waiver and transaction, including the reason(s) why the waiver was requested and why it was

granted, must be publicly disclosed within ten days of the execution of the transaction. The

members of the Insider Trading Committee and their affiliates shall not be permitted to receive

any such waivers themselves. No less than once per year, the Insider Trading Committee shall be




                                                  75
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 78 of 86




required to conduct an assessment to determine if any HCSG director, officer, employee, or any

of the foregoing’s affiliates violated the Insider Trading Policy. Any such violations will be

publicly disclosed. Moreover, the Insider Trading Committee shall be authorized to take action

seeking disgorgement of any profit earned by an HCSG director, officer, employee, or any of the

foregoing’s affiliates in connection with a violation of the Insider Trading Policy.

               f.      The Insider Trading Committee shall be required to approve any release of

an HCSG officer, director, employee, or any of the foregoing’s affiliates from any lock-up

agreement preventing them from selling HCSG securities or derivatives. The details regarding any

such release, including the reason(s) why the release was requested and why it was granted, must

be publicly disclosed within ten days of approval of the release. The members of the Insider

Trading Committee and their affiliates shall not be permitted to receive any such releases

themselves;

               g.      The Insider Trading Committee shall also be required to approve any

proposed public offering or private placement of HCSG stock and any proposed repurchase of

HCSG stock by the Company to ensure no such offering, placement, or repurchase violates insider

trading and related federal securities laws. The Insider Trading Committee shall be required to

disclose any violations of these policies and procedures. The Insider Trading Committee shall also

be authorized to take action seeking disgorgement of any profit earned by an HCSG director,

officer, employee, or any of the foregoing’s affiliates in connection with a violation of these

policies and procedures; and

               h.      Creating a sub-committee of the Board (“Board sub-committee”) comprised

of a majority of independent members, with appropriate advisors, or an independent council of

advisors, charged with overseeing corporate governance reforms put into place in response to this




                                                76
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 79 of 86




demand and (1) permit the Board sub-committee to meet in executive session without

management; and (2) require the Board sub-committee to report periodically to the Board

regarding the reforms.

       227.    Plaintiffs also demanded the following further corrective corporate governance

palliatives be taken given the interestedness of the Company’s management and Board and

apparent systemic lack of internal controls:

       We also demand that HCSG either: (i) replace two of its current directors with a
       new independent director; or (ii) add two additional new independent directors to
       the Board. In selecting a new independent director to serve on the Board, the
       Company shall proceed as follows:

           •   Candidate Identification: As soon as reasonably practicable after Court
               approval of the settlement, the Board shall seek to identify potential
               candidates for the one or two new independent director position(s). Only
               candidates who would qualify as independent directors will be considered.
               The Board shall submit the names of the individuals to the Nominating and
               Corporate Governance Committee for review.

           •   Selection Process: Following an initial background and suitability review,
               the Nominating and Corporate Governance Committee shall conduct a
               thorough review of each candidate (including commissioning detailed
               background checks and interviews of candidates and others who may have
               relevant information), and on the basis of that review, select from among
               them the candidates for recommendation to the Board. The Board shall
               submit its preferred candidate or candidates for election by stockholder vote
               at the next duly noticed annual meeting following Court approval of the
               settlement. The Board shall appoint candidates who have obtained majority
               approval or, in the absence of majority approval, direct the Nominating and
               Corporate Governance Committee to identify, review, and recommend
               additional candidates for a subsequent vote, until a new director has been
               elected.

           •   Term of Selected Director: After his or her initial appointment to the Board,
               during his or her first term, the one or two additional independent director(s)
               shall be subject to dismissal only for mis-, mal-, or nonfeasance, based on a
               reasonable investigation and vote of a majority of the independent directors.

       In addition, presently, only two of the ten directors on the Healthcare Services
       Board are women. Diversity of thought and experience are crucial for constructive
       dialogue inside the boardroom. Gender diversity on the Board is especially
       important. There is compelling evidence that boards with a critical mass of women


                                                 77
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 80 of 86




       outperform those that are less diverse. See Open Letter from F. Williams McNabb,
       III, Chairman and Chief Exec. Officer of The Vanguard Grp., Inc., to Directors of
       Public Companies (Aug. 31, 2017). Accordingly, we demand that Healthcare
       Services agree to interview at least one woman for every new Board position until
       the Company has at least six women on its Board.

       228.    The Company’s Board has not, to date, responded to the Demand. To Plaintiffs’

knowledge, the Board has neither appointed a Special Litigation Committee to investigate

Plaintiffs’ allegations, initiate litigation, nor commence any of the remedial activities demanded

by Plaintiffs. Pursuant to 15 PA Const. Stat. § 1781(a)(1), Plaintiffs may, therefore, maintain this

action to enforce the rights of the Company.

X.     CLAIMS FOR RELIEF

                                         COUNT 1
      (Derivatively Against the Individual Defendants for Breach of Fiduciary Duties)

       229.    Plaintiffs incorporate by reference and re-allege each and every allegation set forth

above, as though fully set forth herein.

       230.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of HCSG’s business and affairs.

       231.    Each of the Individual Defendants violated and breached his fiduciary duties of

candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       232.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The

Individual Defendants intentionally or recklessly breached or disregarded their fiduciary duties to

protect the rights and interests of the Company.

       233.    In breach of the fiduciary duties they owed to HCSG, the Individual Defendants

willfully or recklessly made and/or caused the Company to make the false and misleading

statements of material fact and material omissions alleged herein.



                                                   78
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 81 of 86




       234.    The Individual Defendants failed to correct and caused the Company to fail to

correct the false and misleading statements and omissions of material fact alleged herein.

       235.    In further breach of their fiduciary duties, the Individual Defendants failed to

maintain an adequate system of internal controls over financial reporting.

       236.    The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements and/or omitted material statements, and they

failed to correct the Company’s false and misleading statements and/or omissions of material facts.

The Individual Defendants had actual knowledge of the misrepresentations and omissions of

material fact set forth herein, or acted with reckless disregard for the truth, in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such material

misrepresentations and omissions were knowingly or recklessly made and were for the purpose

and effect of perpetrating, facilitating, and perpetuating the manipulation of HCSG’s EPS.

       237.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

maintain internal controls. The Individual Defendants had actual knowledge that the Company

was engaging in the fraudulent scheme set forth herein, and that internal controls were not

adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent schemes and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of manipulating HCSG’s EPS.

       238.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.




                                                 79
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 82 of 86




       239.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary duties, HCSG has sustained and continues to sustain significant damages. As a result of

the misconduct alleged herein, the Individual Defendants are liable to the Company.

                                         COUNT II
          (Derivatively Against the Individual Defendants for Unjust Enrichment)

       240.    Plaintiffs incorporate by reference and re-allege each and every allegation set forth

above, as though fully set forth herein.

       241.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, HCSG.

       242.    The Individual Defendants either benefitted financially from the improper conduct,

including through insider sales, or received bonuses, stock options, or other similar compensation

from HCSG that was tied to performance of EPS, other performance measures, and/or the

artificially inflated valuation of HCSG, or received compensation that was unjust in light of the

Individual Defendants’ bad faith conduct.

       243.    Plaintiffs, as shareholders and representatives of HCSG, seek restitution from the

Individual Defendants and seek an order from this Court disgorging all profits, including from

insider transactions, benefits, and other compensation, including any performance-based or

valuation-based compensation, obtained by the Individual Defendants due to their wrongful

conduct and breach of their fiduciary and contractual duties.

                                        COUNT III
           (Derivatively Against the Individual Defendants for Abuse of Control)

       244.    Plaintiffs incorporate by reference and re-allege each and every allegation set forth

above, as though fully set forth herein.




                                                80
         Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 83 of 86




        245.   The Individual Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence HCSG, for which they are legally responsible.

        246.   As a direct and proximate results of the Individual Defendants’ abuse of control,

HCSG has sustained significant damages. As a direct and proximate result of the Individual

Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, HCSG has

sustained and continues to sustain significant damages. As a result of the misconduct alleged

herein, the Individual Defendants are liable to the Company.

                                        COUNT IV
      (Derivatively Against the Individual Defendants for Waste of Corporate Assets)

        247.   Plaintiffs incorporate by reference and re-allege each and every allegation set forth

above, as though fully set forth herein.

        248.   As a result of the foregoing, and by failing to properly consider the interests of the

Company and its public shareholders, the Individual Defendants have caused HCSG to waste

valuable corporate assets, incurring many millions of dollars conducting the internal investigation,

defending the ongoing SEC investigation, and defending the Securities Class Action. Moreover,

HCSG has suffered and continues to suffer significant reputational and economic damage.

        249.   As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

XI.     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for judgment and relief as follows:

        a)     Declaring that Plaintiffs may maintain this action on behalf of HCSG, and that

Plaintiffs are adequate representatives of the Company;

        b)     Declaring that the Individual Defendants have breached their fiduciary duties to

HCSG;



                                                81
        Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 84 of 86




       c)      Directing the Individual Defendants, jointly and severally, to account for all losses

and/or damage sustained by HCSG by reason of the acts and omissions complained of herein,

together with pre-judgment and post-judgment interest;

       d)      Awarding HCSG restitution from the Individual Defendants, and each of them;

       e)      Awarding Plaintiffs’ attorneys’ fees, expert fees, and other costs, expenses, and

disbursements of this action; and

       f)      Granting such other and further relief as the Court may deem just and proper.

XII.   JURY DEMAND

       250.    Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs hereby

demand a trial by jury.

Dated: June 24, 2021                         SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                             s/ Jonathan M. Zimmerman
                                             Jonathan M. Zimmerman (Bar No. 322668)
                                             Scott R. Jacobsen
                                             The Helmsley Building
                                             230 Park Avenue, 17th Floor
                                             New York, NY 10169
                                             Telephone: (212) 223-6444
                                             Facsimile: (212) 223-6334
                                             E-mail: jzimmerman@scott-scott.com
                                                     sjacobsen@scott-scott.com

                                             Geoffrey M. Johnson
                                             12434 Cedar Road, Suite 12
                                             Cleveland Heights, OH 44106
                                             Telephone: (216) 229-6088
                                             Facsimile: (860) 537-4432
                                             E-mail: gjohnson@scott-scott.com

                                             Attorneys for Plaintiffs




                                                82
Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 85 of 86
Case 2:21-cv-02810-KSM Document 1 Filed 06/24/21 Page 86 of 86
